Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                       53-2
                                          3 Filed 03/28/18 /FILED
                                            Filed10/06/19
                                                  09/14/18 Page
                                                            Page11of
                                                                   of61   LODGED
                                                                      61 Page  ID
                                    #:2861                   RECEIVED     COPY

                                                                        MAR 2 8 2018
  1
                                                                 · CLERK U 8 o,snuor COURT
  2                                                                  DISTRICT OF ARIZONA
                                                                  SY      '~'l,._-:. M OEPUTY
  3
  4
  5                                                  SEALED
  6
                             IN THE UNITED STATES DISTRICT COURT
  7
                                  FOR THE DISTRICT OF ARIZONA
  8
                                                          C_R_-'1 ~--OQ422-P_HX-SPL(B_§~) __I
  9    United States of America,
 10                           Plaintiff,                         INDICTMENT

 11               v.                               VIO:      18 U.S.C. § 371
                                                             (Conspiracy)
 12                                                          Count 1
       1. Michael Lace)'
13     Counts 1-70, 81, 83-84, 86; 88-92                     18 U.S.C. § i952(a)(3)(A)
                                                             (Travel Act-Fac1htate Prostitution)
 14    2. James Larkin                                       Counts 2-51
       Counts 1-68, 80, 87
 15                                                          18 U.S.C. § 1956(h)
       3. Scott Spear                                        (Conspiracy to Commit Money
16     Counts 1-68,,71-78, 85, 93                            Laundering)
                                                             Count 52
17     4. John "Jed" Brunst
       Counts 52-70, 78-84, 86-93                            18 U.S.C. § 1956(a)(l)(B)(i)
18                                                           (Concealment Money Laundering)
       5. DanHyer                                            Counts 53-62                 .-
19     Counts 1-68
                                                             18 U.S.C. § 1956(a)(2)(A)
20     6. Andrew Padilla                                     (International Promotional Money
       Counts 1-51                                           Laundering)
21                                                           Counts 63-ti8
       7. Joye Vaught
22     Counts 1-51                                           18 U.S.C. § 1957(a)
                                                             (Transactional Money Laundering)
23                            Defendants.                    Counts 69-93

24                                                           18 u.s.c. §§ 981, 982
                                                             21 u.s.c. § 853, 28 u.s.c. § 2461
25                                                           (Forfeiture Allegations)

26
      THE GRAND JURY CHARGES:
27
      A.    Introduction
28
             1.        The website www.backpage.com ("Backpage") is notorious for being the



                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                       53-2
                                          3 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page22of
                                                                 of61
                                                                    61 Page ID
                                    #:2862



  1   intemet's leading source of prostitution advertisements.           Backpage derives the
  2   overwhelming majority of its revenue from such ads.         These practices have enabled
  3   Backpage to earn over $500 million in prostitution-related revenue since its inception.
  4          2.     Backpage was created in 2004 by defendant MICHAEL LACEY
  5   ("LACEY"), defendant JAMES LARKIN ("LARKIN"), and a third individual, C.F. From
  6   2004-15, LACEY and LARKIN oversaw the website's policies and strategic direction.
  7   Additionally, LACEY and LARKIN have retained significant control over the website (and
  8   have continued receiving tens of millions of dollars of Backpage-related distributions)
  9   since purportedly selling their interests in Backpage in 2015.
 10          3.     Defendant SCOTT SPEAR served as the Executive Vice President of one of
 11   Backpage's parent companies and held, at times, an ownership interest in Backpage of
 12   approximately 4%.
 13          4.     Defendant JOHN "JED" BRUNST ("BRUNST") served as the Chief
 14   Financial Officer of Backpage and several of Backpage's parent companies and held, at
 15   times, an ownership interest in Backpage of approximately 6%.
 16          5.     Defendant DAN HYER ("HYER") joined Backpage' s marketing department
 17   in or around 2006 and served as Backpage's Sales and Marketing Director.
 18          6.     Defendant ANDREW PADILLA ("PADILLA") served as Backpage's
 19   Operations Manager.
20           7.     Defendant JOYE VAUGHT ("VAUGHT") served as Backpage's assistant
21    Operations Manager.
22           8.     The defendants identified above are referred to at times in this indictment as
23    the "BACKPAGE DEFENDANTS."
24           9.     As explained in detail below, the BACKPAGE DEFENDANTS have utilized
25    a variety of strategies to make it appear that the prostitution ads appearing on Backpage
 26   are actually ads for "escort" services, "adult" companionship, dating, or other lawful
27    activities. For example, Backpage purports to bar customers from offering illegal services
28
                                                 -2-


                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                       53-2
                                          3 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page33of
                                                                 of61
                                                                    61 Page ID
                                    #:2863



  1   and has periodically used computerized filters and human "moderators" to edit the wording
  2   of (or block) ads that explicitly offer sexual services in return for money.
  3          10.    These strategies are a fiction designed to conceal the true nature of
  4   Backpage's ads and customers.           Indeed, the BACK.PAGE DEFENDANTS have
  5   admitted-in internal company documents and during private meetings-that they know
  6   the overwhelming majority of the website's ads involve prostitution. In one internal
  7   document, LACEY actually bragged about the company's contributions to the prostitution
  8   industry: "Backpage is part of the solution. Eliminating adult advertising will in no way
  9   eliminate or even reduce the incidence of prostitution in this country.... For the very first
 10   time, the oldest profession in the world has transparency, record keeping and safeguards."
 11          11.    Notwithstanding       these    private     admissions,     the    BACK.PAGE
 12   DEFENDANTS have taken pains to mislead the public, regulators, and law enforcement
 13   officials concerning the supposed sincerity ofBackpage's efforts to prevent the publication
 14   of prostitution-related ads. For example, after reviewing LACEY's written description of
 15   Backpage's contributions to the prostitution industry and editing practices, LARKIN
 16   instructed C.F. to prevent "any of the information in this being made public." PADILLA,
 17   who helped supervise Backpage's moderators, threatened to fire any employee who
 18   acknowledged in writing that the "escorts" depicted in the website's ads were actually
 19   prostitutes: "Leaving notes ... implying that we're aware of prostitution ... is enough to
20    lose your job over." And in one internal document, Backpage's media strategy was
21    described simply as "Do not acknowledge the prostitution."
22           12.    Many of the ads published on Backpage depicted children who were victims
23    of sex trafficking. Once again, although Backpage has sought to create the perception that
 24   it diligently attempts to prevent the publication of such ads, the reality is that Backpage has
 25   allowed such ads to be published while declining-for financial reasons-to take necessary
 26   steps to address the problem. For example, for several years, Backpage's official policy,
 27   when presented with an ad featuring the prostitution of a child, was to delete the particular
 28
                                                   -3-


                                                                                 EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                       53-2
                                          3 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page44of
                                                                 of61
                                                                    61 Page ID
                                    #:2864



  1   words in the ad denoting the child's age and then publish a revised version of the ad. Such
  2   editing, of course, did nothing to change the fact the ad featured the prostitution of a child-
  3   it only' created a veneer of deniability and helped Backpage's customers (i.e., pimps
  4   trafficking children) evade detection.
  5          13.    Backpage has also contributed to the proliferation of ads featuring the
  6   prostitution of children in other ways. For example, an anti-sex trafficking organization
·7    once suggested that Backpage provide an automatic warning message whenever a customer
  8   searched for particular terms indicative of the prostitution of a child. In response, C.F.
  9   acknowledged the proposal was a good one but declined to adopt it because Backpage
 10   would not derive any public-relations benefit from doing so: "This is a good idea but it is
 11   not visible to AGs [state attorneys general] so it has little PR value. It is a low priority."
 12   Backpage has also claimed it does everything in its power to alert the National Center for
 13   Missing and Exploited Children ("NCMEC") whenever it becomes aware that a child is
 14   being advertised on its website. However, the BACKPAGE DEFENDANTS implemented
                                                                                              '
 15   policies to artificially limit such referrals. In one email, PADILLA instructed VAUGHT
 16   that "ifwe don't want to blow past 500 [referrals to NMCEC] this month, we shouldn't be
 17   doing more than 16 per day." In another training document, moderators were instructed
 18   not to send emergency alerts to NCMEC in response to complaints filed by the
 19   grandparents and other extended family members of children being advertised on the
20    website: "Neice [sic], nephew, grandchild, cousin, etc. doesn't count."
21           14.    Virtually every dollar flowing into Backpage's coffers represents the
22    proceeds of illegal activity. In fact, by 2015, the major credit card companies stopped
23    processing payments for Backpage and some banks closed Backpage's accounts out of
24    concern they were being used for illegal purposes.           In response, the BACKPAGE
25    DEFENDANTS have pursued an array of money laundering strategies. These strategies
26    have included (a) instructing customers to send checks and money orders to particular Post
 27   Office box, depositing those payments in bank accounts held in the name of entities with
28
                                                   -4-


                                                                                 EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                       53-2
                                          3 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page55of
                                                                 of61
                                                                    61 Page ID
                                    #:2865



  1   no apparent connection to Backpage, and then giving customers a corresponding "credit"
  2   on Backpage to purchase new ads, (b) wiring the proceeds ofBackpage's business to bank
  3   accounts held in foreign countries and then redistributing the funds to certain BACKPAGE
  4   DEFENDANTS (as compensation) or redepositing the funds in bank accounts held in the
  5   United States (to conceal the nature of those funds and promote Backpage's ongoing
  6   operations), and (c) converting customer payments, and the proceeds of Backpage's
  7   business, into and out of cryptocurrency.
  8          15.    The BACKPAGE DEFENDANTS have also engaged in other financial
  9   transactions designed to conceal their misconduct and evade seizure by law enforcement.
 10   For example, in November 2016, LACEY asked employees of an Arizona-based bank for
 11   advice on how to move his assets "offshore" to protect them from seizure by the
 12   government. Soon afterward, $16.5 million in Backpage-derived cash was wired from
 13   LACEY's bank accounts in the United States to an overseas bank account in Hungary.
 14          16.    For all of these reasons, the BACKPAGE DEFENDANTS are charged in this
 15   indictment with the crimes of facilitating prostitution (18 U.S.C. § 1952), concealment,
 16   transactional, and international promotional money laundering (18 U.S.C. §§ 1956 and
 17   1957), and/or conspiracy to commit these offenses (18 U.S.C § 371 and 1956).
 18   B.     Backpage's Origins, Ownership, and Control
 19          17.    LACEY and LARKIN are the founders of the Phoenix New Times, an
20    alternative newspaper based in Arizona.      Over time, LACEY and LARKIN acquired
21    several other alternative newspapers, which they came to operate through an entity called
22    Village Voice Media Holdings ("VVMH"). Additionally, SPEAR served as VVMH's
23    Executive Vice President and BRUNST served as VVMH's Chief Financial Officer.
24           18.    The publications within the VVMH newspaper chain routinely featured
25    illegal prostitution ads. In fact, more than 30 years ago, a federal court affirmed the
26    conviction of the operator of a prostitution business (which masqueraded as a massage
27    parlor) for publishing ads in the classified section of the Village Voice. See United States
28
                                                  -5-


                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                       53-2
                                          3 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page66of
                                                                 of61
                                                                    61 Page ID
                                    #:2866



  1   v. Sigalow, 812 F.2d 783 (2d Cir. 1987). The conviction was for violating 18 U.S.C.
  2   § 1952, one of the same crimes charged in this indictment.
  3          19.    By 2000, the rise of the internet-and, m particular, the website
  4   www.craigslist.com ("Craigslist"), which offered free classified ads-began to
  5   significantly disrupt VVMH's business model, which depended on classified advertising
  6   revenue for survival.
  7          20.    LACEY and LARKIN, with assistance from C.F., sought to address this
  8   threat by creating Backpage. Their decision to create Backpage was later described in an
  9   internal company document as follows: "In 2004, in response to the Craigslist threat that
 10   was decimating daily newspapers, VVM launched its own online classified site,
 11   Backpage.com, named after the back page of VVM' s print publication."
 12          21.    During its first few years of operation, Backpage accounted for only a
 13   fraction ofVVMH's overall revenue. In January 2006, for example, VVMH estimated that
 14   Backpage supplied only 1% of its overall advertising revenue but also noted that Backpage
 15   had "tremendous upside potential."
 16          22.    This prediction proved prophetic. By 2008, Backpage was generating over
 17   $5 million in annual profit. This annual profit figure increased to over $10 million in 2009.
 18          23.    In 2010, Craiglist chose to shut down its "adult" section due to the prevalence
 19   of ads for prostitution and other illegal services. The BACKPAGE DEFENDANTS,
20    sensing an opportunity, made an aggressive push for Backpage to capture Craiglist' s share
21    of this market. In one internal document, LARKIN commented: "Craigslist has folded ..
22    . . It is possible that this will mean a deluge of adult content ads for backpage.com ....
23    We have with the Village Voice probably the longest run of adult content advertising in
24    the US and it is, like it or not, in our DNA."
25           24.    This push was successful. In internal documents, Backpage stated that it
26    experienced "explosive growth" by "capitalizing on displaced Craigslist ad volume."
27    Backpage's annual profits grew to over $26 million in 2010, over $52 million in 2011, and
28
                                                   -6-


                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                       53-2
                                          3 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page77of
                                                                 of61
                                                                    61 Page ID
                                    #:2867



  1   over $78 million in 2012.
  2          25.    These figures dwarfed the profits that VVMH' s print publications were
  3   generating. In fact, Backpage became so profitable that the BACKPAGE DEFENDANTS
  4   decided to get rid of VVMH's publishing business so they could focus on Backpage's
  5   further development and expansion.       Accordingly, in or around November 2012, the
  6   BACK.PAGE DEFENDANTS spun off VVMH's print publications and began utilizing
  7   several new corporate entities, including Medalist Holdings, Inc. ("Medalist"), Dartmoor
  8   Holdings LLC ("Dartmoor"), and Camarillo Holdings, LLC ("Camarillo"), to serve as
  9   Backpage's parent companies.
 10          26.    Following these transactions, LACEY held an ownership interest in Medalist
 11   (and, therefore, in Backpage) of approximately 45%, LARKIN held an ownership interest
 12   of approximately 43%, BRUNST held an ownership interest of approximately 6%, and
 13   SPEAR held an ownership interest of approximately 4%.
 14          27.    Backpage's annual profits continued to skyrocket during and after these
 15   changes. They grew to over $112 million in 2013 and over $134 million in 2014.
 16          28.    In or around April 2015, LACEY, LARKIN, SPEAR, and BRUNST
 17   purported to sell their ownership interests in Backpage and several related entities for
 18   around $600 million to various Dutch entities. These Dutch entities included Atlantische
 19   Bedrijven, C.V., which agreed to purchase Backpage's U.S. operations for around $526
20    million, and UGC Tech Group C.V., which agreed to purchase Backpage's overseas
21    operations for around $77 million.
22           29.    In fact, these Dutch entities were controlled by C.F., who borrowed most of
23    the $600 million from entities controlled by the sellers to finance the purchase. Due to this
24    financial arrangement, LACEY, LARKIN, SPEAR, and BRUNST retained a significant
25    financial interest in Backpage after the transactions were completed.
26           30.    Additionally, LACEY, LARKIN, SPEAR, andBRUNSTretainedsignificant
27    operational control over Backpage following these transactions. For example, the April
28
                                                  -7-


                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                       53-2
                                          3 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page88of
                                                                 of61
                                                                    61 Page ID
                                    #:2868



  1   2015 loan agreement required C.F. to sign a six-year employment agreement, required C.F.
  2   to provide the lenders with full access to Backpage's books and records, required C.F. to
  3   provide the lenders with an annual listing of all of C.F.'s personal assets, and prohibited
  4   C.F. from opening any new bank accounts on Backpage's behalf without the lenders'
  5   consent.
  6   C.     Backpage's Knowledge And Facilitation Of Prostitution Ads
  7          31.    By 2008, if not earlier, the BACKPAGE DEFENDANTS were aware that
  8   the overwhelming majority of the website's "adult" ads involved prostitution.
  9   Nevertheless, the BACKPAGE DEFENDANTS made a financial decision to continue
 10   displaying those ads.
 11          32.    The BACKPAGE DEFENDANTS also sought to sanitize the ads by editing
 12   them-that is, by removing terms and pictures that were particularly indicative of
 13   prostitution and then publishing a revised version of the ad. This process was sometimes
 14   referred to as "moderation."
 15          33.    For example, in April 2008, C.F. wrote an email explaining that, although he
 16   was "under pressure to clean up phoenix's adult content," he was unwilling to delete
 17   prostitution ads because doing so "would put us in a very uncompetitive position with
 18   craig[slist]" and result in "lost pageviews and revenue." Thus, he instructed Backpage's
 19   technical staff to edit the wording of such ads, by removing particular terms that were
20    indicative of prostitution, and then allow the remainder of the ad to be featured on
 21   Backpage's website.
22           34.    On February 26, 2009, C.F. received an email from the classified-ads
23    manager of a newspaper within the VVMH chain asking why Backpage's terms of service
 24   purported to prevent customers from "suggest[ing] an exchange of sexual favors for
25    money" in light of the fact that "[c]learly everyone on the entire backpage network breaks
 26   the rules." In response, C.F. didn't dispute the author's characterization and explained that
 27   Backpage had simply added the terms of service at the behest of "our attorney in SF" in an
 28
                                                  -8-


                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                       53-2
                                          3 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page99of
                                                                 of61
                                                                    61 Page ID
                                    #:2869



  1   attempt to avoid liability in civil lawsuits.
  2          35.     On May 25, 2009, SPEAR received an email summarizing a plan to begin
  3   "remov[ing] sex act pies and coded terms" from Backpage ads. Later that day, C.F.
  4   forwarded this email to HYER with the explanatory note that "We do not intend to be a
  5   craig[slist] here, just get out the most egregious stuff."
  6          36.     On March 8, 2010, C.F. testified in federal court (the United States District
  7   Court for the Southern District of Florida) in the criminal trial of a pimp who had used
  8   Backpage to post prostitution ads. During his testimony, C.F. acknowledged the defendant
  9   had used the email address "Youngpimpin86" when posting the ads.                 C.F. also
 10   aclmowledged that the ads described one so-called escort as "five-foot-three, with a small
 11   waist and amazing ass you'll have to see to believe. XL, XL, XL, Lollipop" and described
 12   a different so-called escort as "discrete, sincere and extremely naughty. I am the type of
 13   girl who absolutely adores a man who understands the many desires of a young beautiful
 14   woman and how to accommodate a variety of fantasies." This episode provided notice to
 15   Backpage that it was implausible to pretend such ads were merely offering lawful escort
 16   services.
 17          37.    On September 1, 2010, PADILLA sent an email to HYER and C.F. stating
 18   that customers who engaged in "extreme and repeat" violations of Backpage' s posting rules
 19   would have their ads deleted and be banned from the website. However, PAD ILLA also
 20   stated the bans would only be temporary and that "we'll do everything we can to affect
21    only the worst apples."
22           38.     On September 1, 2010, SPEAR received an email acknowledging that
 23   Backpage' s moderators were being instructed to "Remove any sex act pies in escorts [ads]"
 24   and "Remove any illegal text in escorts [ads] to include any code words for sex act for
 25   money."
 26          39.     On September 21, 2010, a group of state attorneys general wrote a letter to
 27   Backpage.     This letter observed that "ads for prostitution-including ads trafficking
 28
                                                      -9-


                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page10
                                                                10of
                                                                  of61
                                                                     61 Page ID
                                    #:2870



  1   children-are rampant on the site" and argued that "[b]ecause Backpage cannot, or will
  2   not, adequately screen these ads, it should stop accepting them altogether." The letter
  3   acknowledged that this step would cause Backpage to "lose the considerable revenue
  4   generated by the a,dult services ads" but stated that "no amount of money can justify the
  5   scourge of illegal prostitution, and the misery of the women and children who will continue
  6   to be victimized, in the marketplace provided by backpage."
  7           40.   On September 25, 2010, C.F. wrote an email explaining that Backpage was
  8   unwilling to delete ads that included terms indicative of prostitution because doing so
  9   would "piss[] off a lot of users who will migrate elsewhere" and force Backpage to refund
 10   those customers' fees. Thus, C.F. announced that Backpage would "go back to having our
 11   moderators remove bad content in a post . . . ."
 12           41.   On September 30, 2010, C.F. testified in federal court (the United States
 13   District Court for the District of Minnesota) in the criminal trial of a pimp who had used
 14   Backpage to post prostitution ads.       During his testimony, C.F. acknowledged that
 15   Backpage's servers are located in Arizona and that the ads posted by the Minnesota-based
 16   defendant had therefore "traveled across state lines."
 17           42.   On October 8, 2010, PADILLA sent an email (on which VAUGHT was cc' d)
 18   threatening to fire any Backpage employee who acknowledged, in writing, that a customer
 19   was a prostitute: "Leaving notes on our site that imply that we're aware of prostitution, or
 20   in any position to define it, is enough to lose your job over. . . . This isn't open for
 21   discussion. If you don't agree with what I'm saying completely, you need to find another
 22   job."
 23           43.   On October 16, 2010, PADILLA sent an email to a large group ofBackpage
 24   employees (including HYER and VAUGHT).              The email had two attachments that
 25   provided guidance on how to "moderate" ads. The first was a Powerpoint presentation that
 26   displayed a series of 38 nude and partially-nude photographs, some of which depicted
 27   graphic sex acts. Next to each picture was an instruction as to whether it should be
 28
                                                 - 10 -


                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page11
                                                                11of
                                                                  of61
                                                                     61 Page ID
                                    #:2871



  1   approved or disapproved by a Backpage moderator. These instructions included "Approve.
  2   Nude rear shots are okay as long the model is not exposing her anus or genitalia." and
  3   "Approve. Rear shot okay. Transparent wet panties okay." The second was an Excel
  4   spreadsheet identifying 50 terms (all of which were indicative of prostitution) that should
  5   be "stripped" from ads before publication. PADILLA concluded the email by stating:
  6   "[I]t's the language in ads that's really killing us with the Attorneys General. Images are
  7   almost an afterthought to them."
  8          44.    On October 16, 2010, PADILLA sent a separate internal email (which also
  9   included HYER and VAUGHT as recipients). In this email, PAD ILLA explained that "I'd
 10   like to still avoid Deleting ads when possible," that "we're still allowing phrases with
 11   nuance," and that "[i]n the case of lesser violations, editing should be sufficient."
 12          45.    On October 25, 2010, C.F. sent an email to SPEAR, HYER, and PADILLA
 13   acknowledging that the "[i]llegal content removed" through Backpage's moderation
 14   processes was "usually money for sex act." This email also explained that, after the "sex
 15   act pies are removed," the "ad text may stay."
 16          46.    On October 26, 2010, HYER and PADILLA received an email explaining:
 17   "We will not remove ads with vaginas or penis showing, just the images unless they are a
 18   frequent offender. We will not remove ads with rates under an hour, just the text with the
 19   minimum rates. Users need time to react to this change."
 20          47.    On October 27, 2010, PADILLA sent an email to the head of a group of
 21   contractors from India who had been hired to moderate Backpage's adult ads. In this email,
 22   PAD ILLA criticized the contractors for deleting too many ads, stated that this approach
 23   was bad for business, and instructed the contractors to simply edit the ads to remove the
 24   more-obvious language: "As long as your crew is editing and not removing the ad entirely,
 25   we shouldn't upset too many users. Your crew has permission to edit out text violations
 26   and images and then approve the ad."
 27          48.    On October 27, 2010, HYER sent an internal email stating that Backpage
 28
                                                  - 11 -


                                                                                EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page12
                                                                12of
                                                                  of61
                                                                     61 Page ID
                                    #:2872



  1   was "editing 70 to 80%" of the ads it received from customers. In other words, HYER
  2   acknowledged that a large proportion of the ads originally submitted by Backpage's
  3   customers contained text and pictures that were indicative of prostitution and that
  4   Backpage was still choosing to publish those ads after editing them.
  5          49.    On November 4, 2010, C.F. sent an email to Backpage's India-based
  6   moderators (on which PADILLA was cc' d) explaining that"[ mJany of the ads need to have
  7   15 minute and 30 minute pricing removed" and that "I'm being evaluated by lawyers [i.e.,
  8   state attorneys general] later this week so cleaning up old stuff is important."
  9          50.    On November 17, 2010, HYER and PADILLA received an email
 10   acknowledging that the term Lolita is "code for under aged girl" but explaining that this
 11   term could simply be stripped out from ads (as opposed to refusing to publish the ad). The
 12   email also explained that customers should be allowed to include their identification
 13   numbers from a notorious prostitution website, The Erotic Review: "[A]How users to put
 14   in TER IDs Gust no live links)."
 15          51.    On November 30, 2010, LARKIN, SPEAR, and other Backpage
 16   representatives participated in a conference call with representatives from NCMEC.
 17   During this call, the Backpage representatives were advised that a large portion of the ads
 18   on Backpage were blatant prostitution ads, that many of those ads featured children, and
 19   that the posting of such ads was illegal in every state.
 20          52.    In December 2010, HYER, PADILLA, and others exchanged a series of
 21   emails entitled "Deep cleaning strip out." These emails identified a lengthy list of terms
 22   that were indicative of prostitution and discussed plans for removing the terms from the
 23   old ads in Backpage's archives. During this exchange, C.F. stated that Backpage wasn't
 24   willing to delete the old prostitution ads because "our users love" having access them,
 25   "[s]o, best to do deep cleaning and not kill a valuable feature." C.F. later encouraged
 26   Backpage's staff to complete the project quickly to avoid scrutiny: "This task is urgent
 27   since CNN is runing [sic] a report soon."
 28
                                                  - 12 -


                                                                                EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page13
                                                                13of
                                                                  of61
                                                                     61 Page ID
                                    #:2873



  1          53.    On January 13, 2011, HYER and PADILLA received an email summarizing
  2   instructions that had been provided to members ofBackpage's technical staff. It explained
  3   that the technical staff had been instructed "not to display the moderation log" in a
  4   particular section of Backpage's database "since we pdf this page for subpoenas. I would
  5   rather not testify in court as to why my staff 'approved' ... postings."
  6          54.    In January 2011, LARKIN and LACEY met with a representative from
  7   NCMEC. During this meeting, LACEY asked which types of sex ads would be acceptable
  8   from NCMEC's perspective. When the NCMEC representative declined to say that any
  9   such ads would be acceptable, LACEY made a statement to the effect of"adult prostitution
 10   is none of your business."
 11          55.    On January 31, 2011, and February 1, 2011, c:F. engaged in an email
 12   exchange concerning whether to remove links to other prostitution websites (such as The
 13   Erotic Review) from expired Backpage ads. C.F. stated that, although SPEAR and his
 14   "internet safety guy" were recommending that such ads be removed, he thought this would
 15   "be a stupid move" because it would hurt Backpage financially (by reducing the number
 16   of referrals from other sites). C.F. added that "this overly zealous focus on moderation at
 17   the expense of other development is a lot of bullshit .... "
 18          56.    On February 2, 2011, C.F. sent an email acknowledging that "[t]he strip out
 19   affects almost every adult ad." In other words, C.F. acknowledged that "almost every adult
 20   ad" on Backpage was a prostitution ad that had been edited to remove the most damning
 21   text and pictures.
 22          57.    On February 3, 2011, a Backpage customer who went by the name "Licks
 23   Alot" wrote an email to Backpage complaining that all of the pictures in one of her ads
 24   (entitled "Athletic SWF Guaranteed Low Mileage Boys!!!") had been deleted.             C.F.
 25   responded to "Licks Alot" by explaining that one of her photos had been removed be.cause
 26   "[o]ur crazy internet safety experts do not want any genitalia showing up around the
 27   thong." However, C.F. proceeded to apologize to "Licks Alot" over the removal of her
 28
                                                 - 13 -


                                                                                 EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page14
                                                                14of
                                                                  of61
                                                                     61 Page ID
                                    #:2874



  1   remaining photos, allowed her ad (which was obviously for prostitution) to remain on the
  2   website, and offered her a free upgrade.
  3          58.    On February 8, 2011, C.F. testified in federal court (the United States District
  4   Court for the Middle District of Florida) in the criminal trial of a pimp who had used
  5   Backpage to post prostitution ads. During his testimony, C.F. authenticated one of the ads
  6   the defendant had placed on Backpage, whose title was "Extra horny sexy newbie,"
  7   confirmed that Backpage had allowed this ad to be posted multiple times in various East
  8   Coast cities, and acknowledged that Backpage published "a lot" of similar ads. This
  9   episode provided further notice to Backpage that it was implausible to pretend such ads
 10   were merely offering lawful escort services.
 11          59.    On February 16, 2011, PADILLA sent an email to Backpage's India-based
 12   moderators (on which VAUGHT was cc'd) explaining that Backpage was adopting a
 13   "more lenient policy" and that he was instructing his Phoenix-based employees to "go easy
 14   on some types of violations." PADILLA acknowledged this approach would "likely" result
 15   in more "violations" but emphasized that "moderators should err on the side of the user."
 16          60.    On February 16, 2011, PADILLA sent a separate email discussing whether
 17   several terms should remain on Backpage's "filtered terms" list. During this discussion,
 18   PAD ILLA acknowledged-by placing quote marks around the term "companionship"-
 19   that he didn't actually believe the women being advertised on Backpage were providing
 20   lawful escort services: "[The term] implies some exchange of bodily fluids which kills our
 21   'companionship' argument, but i don't think we've ever really gotten in trouble for it."
 22          61.    On February 22, 2011, PADILLA received an email requesting Backpage's
 23   "list of banned, stripped out adult terms."         In response, PADILLA sent an Excel
 24   spreadsheet entitled "Phrase List 02211," which PADILLA described as "the latest greatest
 25   version of the list." The enclosed spreadsheet identified over 660 words or phrases that are
 26   indicative of prostitution, including an array of terms that are suggestive of child
 27   prostitution (e.g., "lolita," "fresh," "high school," "tight," "young"). The spreadsheet
 28
                                                 - 14 -

                                                                                EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page15
                                                                15of
                                                                  of61
                                                                     61 Page ID
                                    #:2875



   1   explained that most such terms were simply to be "filtered" from the ads in which they
  2    appeared.
  3           62.     On February 23, 2011, PADILLA received an email concerning a particular
  4    ad that had recently been edited by Backpage's India-based moderators. The ad was
  5    obviously for prostitution-its title was "new-new-new-put me in your favorite position"
  6    and the poster had attempted to include two photographs that violated Backpage's posting
  7    rules. In response, the India-based moderators had deleted both of those photos, as well as
  8    a third photo that depicted the prostitute's face, and then allowed the ad to be published.
  9    The email received by PADILLA did not criticize the moderators for allowing an obvious
 10    prostitution ad to be published after editing. To the contrary, it emphasized that the ad
 11    should remain on Backpage and criticized the moderators for removing the third photo,
 12    threatening to fire them if they did it again: "2 out of 3 pies should have been removed.
 13    But [the] moderator deleted all three pies. This is plain wrong .... I would fire a moderator
 14    in Phoenix if they did this."
 15           63.     In March 2011, LARKIN, LACEY, SPEAR, and other Backpage
 16    representatives met with representatives from NCMEC. During this meeting, the Backpage
 17    representatives were again advised that a large portion of the ads on Backpage were blatant
 18    prostitution ads. The Backpage representatives also were advised they could be criminally
 19    prosecuted under federal law for their conduct.
 20           64.     On April 5, 2011, PADILLA sent an email whose recipients included
 21    VAUGHT and the supervisor of Backpage's Indian moderation team. The email was
 22    entitled "relaxed image standards" and included, as an attachment, a document that
 23    displayed a series of 30 nude and partially-nude photographs. Next to each picture was an
 24    instruction as to whether it should be approved or disapproved by a moderator. One picture
 25    showed a woman sitting on a bed, wearing only a bra and panties, with her legs spread
 26    open and her hand partially covering her crotch. The caption provided in part: "okay -
 27    but barely."
 28
                                                  - 15 -

                                                                                EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page16
                                                                16of
                                                                  of61
                                                                     61 Page ID
                                    #:2876



  1          65.     Between April 2011 and March 2012, PADILLA, C.F., and others
  2   participated in an email exchange acknowledging that Backpage was deleting thousands of
  3   pictures from customer ads each week and seeking assistance in collecting all of the deleted
  4   pictures so they could be used for "entertainment" or to generate user "traffic for other
  5   projects." The email explained that the deleted pictures could be made available to the
  6   public on a new website called "nakedpics.backpage.com" or "badpics.backpage.com."
  7          66.     On April 19, 2011, LARKIN and SPEAR received an email seeking
  8   permission to terminate the contract of a third-party vendor that had been receiving $17,000
  9   per month to "remov[e] any nude pies" from the expired ads in Backpage's database.
 10   LARKIN responded: "do it!"
 11          67.     On June 7, 2011, C.F. received an inquiry from a law enforcement official
 12   about a particular ad that included the term "amber alert." In response, C.F. acknowledged
 13   this might be "some kind of bizarre new code word for an under aged person." C.F. then
 14   forwarded this exchange to PADILLA and stated that he had instructed HYER to add
 15   "amber alert" to Backpage's "strip out" list. In other words, HYER, PADILLA, and C.F.
 16   did not require all future ads involving this particular coded term for the prostitution of a
 17   child to be blocked from Backpage-they merely required such ads to be edited before
 18   publication.
 19          68.     On June 30, 2011, several Backpage representatives met with representatives
 20   from the office of the Washington State Attorney General. During this meeting, the
 21   Backpage representatives initially attempted to claim that no prostitution ads appeared on
 22   their website. In response, a representative from the Attorney General's office stated:
 23   "You mean to tell me that if someone responded to an advertisement, the woman they
 24   called for services would b~ offering to go out for coffee?" A Backpage representative
 25   responded to this question by looking at C.F., laughing, and acknowledging that Backpage
 26   couldn't "deny the undeniable."
 27          69.     On July 27, 2011, C.F. sent an email to HYER and PADILLA, and a nearly-
 28
                                                 - 16 -


                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page17
                                                                17of
                                                                  of61
                                                                     61 Page ID
                                    #:2877



  1   identical email to LARKIN and LACEY, concernmg the possibility of using age-
  2   verification software. In this email, C.F. acknowledged the software might be beneficial
  3   ("This might be our solution") but recommended against its wholesale adoption because it
  4   would cost "79 to 99 cents per query" and would thus cut into Backpage's profits.
  5          70.    On July 28, 2011, LACEY sent LARKIN a draft editorial entitled "BackPage
  6   understood." In this document, LACEY bragged about Backpage's contributions to the
  7   prostitution industry: "Backpage is part of the solution. Eliminating our adult advertising
  8   will in no way eliminate or even reduce the incidence of prostitution in this country....
  9   For the very first time, the oldest profession in the world has transparency, record keeping
 10   and safeguards." LACEY also acknowledged that Backpage used an automatic filter to
 11   remove particular phrases from ads that were indicative of prostitution but still published
 12   the ads after editing them.
 13          71.    Soon afterward, LARKIN forwarded the editorial to C.F., with a cover note
 14   cautioning against some of LACEY's statements "being made public" because "we need
 15   to stay away from the very idea of 'editing' the posts, as you know." C.F., in turn, revised
 16   the editorial to take out the paragraph lauding Backpage's contributions to the prostitution
 17   industry.
 18          72.    On August 5, 2011, Backpage received a letter from the mayor of Seattle.
 19   This letter warned that "Seattle Police have identified an alarming number of juvenile
 20   prostitutes advertised on Backpage.com since January 2010" and explained that Backpage
 21   was dissimilar from other companies whose products and services are "occasionally or
 22   incidentally" utilized by criminals because "[y]our company is in the business of selling
 23   sex ads" and "your services are a direct vehicle for prostitution."         The letter also
 24   recommended that Backpage require in-person age verification for all of the "escorts"
 25   depicted in its ads. Afterward, Backpage declined to adopt these recommendations.
 26          73.    On August 15, 2011, PADILLA received an email containing an updated
 27   version of Backpage's moderation guidelines.        This six-page document provided the
 28
                                                 - 17 -


                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page18
                                                                18of
                                                                  of61
                                                                     61 Page ID
                                    #:2878



  1    following instructions concerning photographs: "Nude rear shots are okay as long the
  2    model is not exposing her anus or genitalia," "Transparent wet panties okay should not be
  3    able to see personal private part," and "cherry, Ice-cream keeping in mouth [is okay]." The
  4    document also explained that "Bikini, lingerie, g-string, thong, and hands covering nipples
  5    are all allowed," "Hourly rates are OK," and "Sessions are okay. E.g $50 session."
  6           74.    On August 31, 2011, Backpage received a letter from the National
  7    Association of Attorneys General. This letter characterized Backpage as "a hub" for
  8    human trafficking, identified "more than 50 instances, in 22 states over three years, of
  9    charges filed against those trafficking or attempting to traffic minors on Backpage.com,"
 10    and noted that "[n ]early naked persons in provocative positions are pictured in nearly every
 11    adult services advertisement on Backpage.com and the .site requires advertisements for
 12    escorts, and other similar 'services,' to include ho~rly rates. It does not require forensic
 13    training to understand that these advertisements are for prostitution."
 14           75.    On October 6, 2011, C.F. sent an email discussing various proposals for
 15    addressing "the under aged issue."         With respect to one particular proposal, C.F.
 16    acknowledged it was a good one but recommended against adopting it because Backpage
 17   · would not derive any public-relations benefit from doing so: "This is a good idea but it is
 18    not visible to AG's [state attorneys general] so it has little PR value. It is a low priority."
 19           7 6.   In the fall of 2011, Backpage sought the assistance of a public relations firm
 20    based in Washington, D.C. On October 12, 2011, C.F. received a written copy of the firm's
 21    presentation. Later, some of the BACKPAGE DEFENDANTS attended a meeting at
 22    which the presentation was discussed in more detail.           The presentation warned that
 23    Backpage's bus1ness practices would inevitably result in legal trouble ("One day the
 24    proverbial is going to hit the fan") and characterized Backpage's "media strategy" as "Do
 25    not acknowledge the prostitution." The presentation also noted that the "ads on the
 26    backpage.com site" generally fall into three categories, one of which is "Pimps and Men
 27    Looking for Kids."
 28
                                                    - 18 -


                                                                                  EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page19
                                                                19of
                                                                  of61
                                                                     61 Page ID
                                    #:2879



  1          77.    On October 21, 2011, LARKIN received an email discussing whether the
  2   Backpage website should include a warning message concerning the prostitution of
  3   children. This email contained the following joke: "Andrew [PADILLA] thinks it to[o] ·
  4   heavy handed and thinks our web site name will be entrapment.com (Hilarious)."
  5          78.    On November 16, 2011, HYER and PADILLA received an email asking for
  6   "urgent" assistance in eliminating the word "teen" from the ads appearing on Backpage's
  7   website: "Remove ads with teens or remove the text teen from ... ads." The following
  8   day, PADILLA wrote back with an update that he had found "76 pages of results" and that
  9   he had simply "edited" all of the ads posted within the last two months (i.e., allowed those
 10   ads to remain on the website after sanitizing them).
 11          79.    Between around January and March 2012, many ofBackpage's moderators
 12   (who were supervised in part by PADILLA and VAUGHT) underwent performance
 13   appraisals. These appraisals revealed that many of the moderators did "not report young
 14   looking escorts." Nevertheless, these moderators were allowed to keep their jobs, and
 15   sometimes were given strong overall performance ratings.
 16          80.    On February 16, 2012, PADILLA sent an email to VAUGHT stating that
 17   Backpage should limit the number of child-exploitation referrals it was making to
 18   NCMEC: "If we don't want to blow past 500 this month, we shouldn't be doing more than
 19   16 a day."
 20          81.    On February 23, 2012, C.F. was forwarded a legal notice claiming that
 21   several of Backpage's ads included copyrighted content from two competing websites
 22   called RubMaps.com and EroticMP.com. C.F. also received copies of the underlying ads
 23   from the competing websites, which clearly involved prostitution. In one of the ads, a
 24   customer stated that, in return for $45 and a $5 tip, he had received a "Blow Job ... w/
 25   condom" from a woman who "had nice breasts." In a different ad, ·a customer stated that,
 26   in return for $60, he had oral and vaginal sex with a prostitute. And in a different ad, a
 27   customer stated: "Her bj was slow and erotic, and she was happy to go with whatever
 28
                                                 - 19 -


                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page20
                                                                20of
                                                                  of61
                                                                     61 Page ID
                                    #:2880



  1   position I wanted." When C.F. forwarded these materials to Backpage's staff, he was asked
  2   whether the corresponding ads appearing on Backpage's website should be removed
  3   immediately. C.F. replied that they should be allowed to remain on Backpage for another
  4   few weeks without any modification.
  5          82.    On March 15, 2012, HYER received an email concerning the ads with the
  6   copyrighted material.    This email stated that the ads shouldn't be deleted and that
  7   Backpage's technical staff should merely "strip out" the names of the competing
  8   prostitution websites:    "Copyright infringement issue.     We need to strip out every
  9   appearance of rubmaps.com and eroticmp.com." When a staff member sought more
 10   guidance, HYER interjected: "We don't need to delete ads or users."
 11          83.    On April 7, 2012, PADILLA was informed that a woman had contacted
 12   Backpage to report that one of the "escorts" depicted on the site was only 17 years old.
 13   The woman provided the juvenile's full name and birth year and further stated that the
 14   juvenile had been attempting to recruit the complaining party's daughter (who was 15). In
 15   response, PADILLA instructed his staff to refuse to remove the ad because "she's isn't
 16   claiming her own daughter is in the ad."
 17          84.    On April 8, 2012, LACEY sent an email emphasizing that "jim [LARKIN]
 18   and I believe in legalized prostitution" and stating that Backpage's efforts to prevent the
 19   prostitution of children on the site were "not perfect, by any means."
 20          85.    On April 25, 2012, a Backpage representative spoke at a meeting of the New
 21   York City Council's Women's Issues Committee. During this meeting, the representative
 22   stated it was better to have ads for sex work appear on Backpage than have them move to
 23   other places on the internet. The representative further stated: "I don't deny that Backpage
 24   is part of the problem, but the problem is the internet."
 25          86.    On April 27, 2012, a woman wrote an email to Backpage's support
 26   department stating that her underage daughter had been kidnapped, drugged, and was being
 27   advertised as a prostitute against her will. The email identified the specific phone number
 28
                                                  - 20 -


                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page21
                                                                21of
                                                                  of61
                                                                     61 Page ID
                                    #:2881



  1   associated with the ads (754-229-xxxx), stated that the ads appeared on a website called
  2   BackpagePics.com, and asked that the ads be removed immediately: "This is a drugged
  3   and held against her will child who had photos taken under threat and duress . . . . Please
  4   remove." This email was forwarded to PADILLA by a subordinate, who asked "should
  5   we respond?"        PADILLA replied by explaining that,             because the website
  6   BackpagePics.com wasn't owned by Backpage, there was no need to respond to the
  7   mother.
  8          87.    On April 30, 2012 (three days later), the same woman wrote another email
  9   to Backpage's support department. In this email, the woman stated that "I have contacted
 10   backpage on several occassions [sic] to remove these pictures which were posted against
 11   her will and while she was drugged and held captive. I have yet to receive a reply." This
 12   time, the woman provided a link to her daughter's ad on Backpage (not
 13   BackpagePics.com), which included the same phone number (7 54-229-xxxx) that had been
 14   included in the other ad.
 15          88.    On May 1, 2012 (the next day), the same woman wrote a third email to
 16   Backpage's support department. In this email, the woman included a link to another ad on
 17   Backpage depicting her underage daughter and stated: "I also found a pix of my daughter
 18   within this url both girls are in protective custody." Later that day, the woman received an
 19   email from Backpage's support department stating: "The post is confirmed removed."
 20          89.    Some of these emails were forwarded to LACEY and LARKIN. In response,
 21   LARKIN applauded Backpage's "good solid response" to the woman and remarked: "this
 22   whole rigamarole seems a little odd to me."
 23          90.    On May 10, 2012, the television news station CNN ran an expose on
 24   Backpage that emphasized "how young some of these girls look" and deemed the website
 25   "a hub for the sex trade."
 26          91.    On May 11, 2012, PADILLA sent an email to VAUGHT and other Backpage
 27   employees entitled "forbidden planet." Enclosed with the email was an Excel spreadsheet
 28
                                                 - 21 -


                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page22
                                                                22of
                                                                  of61
                                                                     61 Page ID
                                    #:2882



  1   that identified over 600 words and phrases that are indicative of prostitution.         The
  2   spreadsheet also specified, for each word and phrase, whether an ad containing the
  3   offending language should be banned or whether Backpage should simply "strip term from
  4   ad" and then publish it after the revision.
  5          92.     On July 12, 2012, PADILLA sent an email (which was also shared with
  6   VAUGHT) to the head ofBackpage's Indian moderation team. In this email, PADILLA
  7   criticized the moderators for deleting too many ads and provided the following instruction:
  8   "I agree that 'over cautiousness' is as big of a problem as moderators that miss a lot of
  9   violations."
 10          93.     In or around November 2012, a researcher at Arizona State University
 11   published a study concluding that most of the ads on Backpage's Phoenix page involved
 12   prostitution and that many of the ads depicted juvenile trafficking victims. On December
 13   19, 2012, LACEY was forwarded a copy of the study's results. The researcher responsible
 14   for the study also met with a Backpage representative to propose various mechanisms for
 15   reducing or eliminating the prostitution of children on the website. Backpage declined to
 16   adopt these proposals.
 17          94.     Between around September 2010 and October 2012, C.F. became aware that
 18   a particular Backpage customer, P.R., was posting prostitution ads. Rather than bar this
 19   customer from posting future ads, C.F. repeatedly restored her posting privileges and gave
 20   her advice on how to conform to Backpage's publication standards. The communications
 21   involving this woman's ads included the following:
 22          •       On September 26, 2010, C.F. received an email from a woman who was
 23   obviously posting prostitution ads on Backpage. The woman, whose email address
 24   included the phrase "provider4u," wrote to complain that her escort ad ("50 Red Roses
 25   special - Dont Miss out !!!") had been removed even though "[ o]ther women have mote
 26   explicit ads than me and they are up!" The woman continued: "I can not afford to have
 27   this ad removed. This is the only way I can get by and if its not on all the time I will not
 28
                                                    - 22 -


                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page23
                                                                23of
                                                                  of61
                                                                     61 Page ID
                                    #:2883



  1   be able to pay my bills . . . . My fiance is in jail and he is not able to help me at this
  2   point." In response, C.F. arranged for the woman to be allowed to continue posting ads.
  3          •      On October 6, 2010, C.F. received another email from the same woman. In
  4   this email, she complained that her most recent ad had been removed because it included
  5   an explicit picture of her body. She provided a copy of the picture to C.F. and stated: "If
  6   the person [who removed the ad] is such a prude well maybe they should check out the
  7   other women's ads in that [escorts] section." On November 15, 2010, C.F. wrote back to
  8   the woman to encourage her to edit the ad so it could be re-posted: "Ok, please try editing
  9   the ad now." After this exchange, the woman was permitted to resume posting ads on
 10   Backpage.
 11          •      On June 6, 2011, C.F. received another email from the same woman. It
 12   stated: "I would really appreciate it if you would please take the block off my ad for editing
 13   .... I wont post any more objectionable pies, ok?" In response, C.F. arranged for the
 14   woman's editing and posting privileged to be restored: "You should be able to edit
 15   now. Please let us lmow if you are still having any trouble." After this exchange, the
 16   woman resumed posting ads on Backpage.
 17          •      On July 14, 2012, C.F. received another email from the same woman. It
 18   stated: "would you please take the edit block off my ad. I need to change some info on it
 19   and update it. I promise i wont put no more nude pies in it, you have my word. . . . [M]y
 20   ad says: 50 red roses special - dont miss out." After this exchange, the woman was allowed
 21   to continue posting ads on Backpage.
 22          •      On September 17, 2012, C.F. received another email from the same
 23   woman. This time, she complained that Backpage was editing her ads (whose title
 24   continued to feature the obvious prostitution term "50 Red roses special") to remove the
 25   most explicit pictures. She stated: "I would like to know why my ad in the escort section
 26   of backpage keeps getting messed with. . . . [S]omeone keeps erasing the link to my pies
 27   on the ad. that is so wrong. I am being deprived of income that I sorely need . . . . There
 28
                                                  - 23 -


                                                                                EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page24
                                                                24of
                                                                  of61
                                                                     61 Page ID
                                    #:2884



  1   are other woman posting pies on their ads that show more nudity .... " After this exchange,
  2   the woman was permitted to continue posting ads on Backpage.
  3          •      On October 16, 2012, the woman wrote another email to Backpage. In this
  4   email, she again complained about how Backpage was editing her ads to remove the most
  5   explicit pictures. She stated: "It is very hard for me to make any income from this ad as
  6   they continually go into my ad and remove the link from the ad that goes to my
  7   pictures. They wont allow me to post my pies on the ad yet other women with other ads
  8   show more nudity than my pictures ever did."
  9          •      This email was forwarded to VAUGHT and to PADILLA, who asked
 10   another Backpage employee to "dig into this one a little." On October 17, 2012, PADILLA
 11   received a follow-up email from his co-worker stating that the woman's ad had been posted
 12   on September 27, was still on the Backpage website, and that the pictures the woman had
 13   originally attempted to include in the ad (which had been stripped by Backpage) were
 14   "topless shots."
 15          •      Following these exchanges, between October 2012 and November 2015, the
 16   same customer was allowed to post over a dozen new ads on Backpage, many of which
 17   utilized the same identifying information, coded prostitution terms, and contact phone
 18   number as before.
 19          95.    On January 7, 2013, VAUGHT was informed by a moderator that Backpage
 20   wasn't diligently pursuing reports of child exploitation: "We've supposedly been checking
 21   them, but some seem to be ignored. They get 'marked as read', but nothing gets done with
 22   them. It's aggravating and irresponsible."
 23          96.    On June 6, 2013, Backpage received a letter from NCMEC recommending
 24   the adoption of several specific security measures to prevent the trafficking of children.
 25   The recommended security measures included (a) verifying the age and identity of users
 26   who submitted adult ads, (b) verifying the age and identity of individuals depicted in
 27   photographs within adult ads, (c) prohibiting the use of anonymous payment sources such
 28
                                                   - 24 -


                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page25
                                                                25of
                                                                  of61
                                                                     61 Page ID
                                    #:2885



  1   as prepaid credit cards, and (d) requiring users to utilize verified email addresses and
  2   telephone numbers.        Afterward, Backpage declined to follow any of these
  3   recommendations.
  4          97.    On August 30, 2013, LARKIN, SPEAR, BRUNST, HYER, and C.F.
  5   received an email notifying them that "Chase [Ban1c] was no longer accepting transactions
  6   from Backpage.com, due to their involvement in human trafficking." In response, C.F.
  7   informed the group that he intended to begin "giv[ing] users free ads if they complain while
  8   we wait on directly transactions to another processor."
  9          98.    On September 11, 2013, a Backpage representative made a presentation to
 10   the Arizona Governor's Task Force on Human Trafficking. Following this presentation
 11   (which took place in Phoenix), the representative was asked whether there'would be any
 12   "cons" to requiring verifiable identification of all escorts being advertised on Backpage's
 13   website. In response, the representative did not identify any financial or logistical hurdles
 14   to the adoption of such a requirement. Instead, the representative stated that such a
 15   requirement would simply cause Backpage to lose business to other prostitution websites
 16   like myRedBook.com or to overseas prostitution websites. During this meeting, members
 17   of the task force also provided the representative with evidence showing that Backpage' s
 18   moderation efforts were ineffective at preventing the publication of prostitution ads.
 19          99.    On April 3, 2014, PADILLA and VAUGHT were forwarded an email that
 20   had been sent to Backpage by a credit card processing company in Canada. The email
 21   stated that "[w]e have multiple user accounts that are paying for your services for what I
 22   understand to be prostitution advertisements" and sought information about "how you are
 23   processing these transactions."
 24          100.   On April 14, 2014, LARKIN and BRUNST received an email from C.F.
 25   discussing why Backpage had experienced "past high growth" and identifying various
 26   ideas for achieving "future growth."      This email stated that Backpage had been the
 27   beneficiary of "[m ]igration of content from other ... marketplaces to the internet" and
 28
                                                 - 25 -

                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page26
                                                                26of
                                                                  of61
                                                                     61 Page ID
                                    #:2886



  1     identified one particular marketplace as a key source ofBackpage's customers: "[N]et loss
  2     for brick and mortar marketplaces: Strip clubs, hotels, and gathering spots displaced by the
  3     internet." In other words, the email acknowledged that the supposed "escorts" advertising
  4     on Backpage were actually prostitutes (lawful escorts did not congregate at strip clubs,
  5     hotels, and other brick-and-mortar "gathering spots" during the pre-internet age). This
  6     email also attributed Backpage's success in part to its adoption of policies that allowed
  7     customers to post ads without leaving any meaningful identifying information-in a list of
  8     Backpage's advantageous policies, it identified "Anonymous," "Prepaid card friendly,"
  9     "User can post paid ads without a valid email address," and "bitcoin."
 10            101.   On April 24, 2014, VAUGHT sent an email to Backpage's moderators (while
 11     cc'ing PADILLA). In this email, VAUGHT explained that if a moderator came across an
 12     ad containing a link to a "sex for money" website, the moderator should add the link to a
 13     list of banned terms but "don't bother removing it from the current ad."
 14            102.   On September 4, 2014, Backpage was served with a brief that had been filed
 15     by NCMEC in a lawsuit in Washington state court. In this brief, NCMEC criticized the
 16     sincerity of Backpage's efforts to prevent child sex trafficking: "Backpage has repeatedly
 17     claimed in public statements and court filings that it is working to reduce child sex
 18     trafficking on its website. The unpleasant reality is that Backpage publicizes carefully
 19     selected operational processes as a subterfuge to avoid increased scrutiny, while providing
 20 .   traffickers with easy access to _an online venue to sell children for sex. In practice,
 21     Backpage's stated interest in doing something meaningful to stop child sex trafficking ads
 22     on its site is apparently overridden by the enormous revenue it generates from its escort
 23     ads, including ads selling children for sex."
 24            103.   On March 17, 2015, a law enforcement officer with the California
 25     Department of Justice spoke with a Backpage representative concerning the prevalence of
 26     blatant prostitution ads on Backpage. In response, the representative did not dispute the
 27     officer's characterization and said the internet and prostitution were not going away.
 28
                                                    - 26 -


                                                                                 EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page27
                                                                27of
                                                                  of61
                                                                     61 Page ID
                                    #:2887



  1          104.      On July 30, 2015, a document entitled "trainingJuly2015" was distributed to
  2   Backpage's moderators. This training manual specifically told moderators that, if they saw
  3   a photograph depicting "a person [who] looks young/minor," they should "~pprove dont
  4   delete the ad unless it has a banned term." The training manual also identified, under the
  5   heading "THESE ARE ALL OKAY," a long list of terms that are indicative of prostitution,
  6   such as "99% CUM BACK FOR MORE," "car service," and "lollipop special."
  7          105.      In or around August 2015, as part of a lawsuit in Illinois, Backpage was
  8   served with an affidavit from a detective employed by the Seattle Police Department. In
  9   this affidavit, the detective avowed that "[t]o date, no Detective within the Seattle Police
 10   Department's Vice/High Risk Victims Unit has ever found a legitimate 'escort' (person
 11   who charges simply for companionship with no offer of sex) or 'masseuse' (person offering
 12   legitimate and licensed massage therapy rather than sex) while responding to ads placed in
 13   these categories on Backpage.com" and that "every time the Seattle Police Department's
 14   Vice/High Risk Victims Unit has responded to an ad in the adult section of Backpage.com,
 15   we have found that the ad was a posting for illegal activity."
 16          106.      In or around August 2015, during the same lawsuit in Illinois, Backpage was
 17   served with a different affidavit from a detective employed by the Boston Police
 18   Department. In this affidavit, the detective avowed that "Backpage.com is the number one
 19   site in Boston for prostitution and sex trafficking," that his unit had "[s]ince 2010 ...
 20   arrested over 100 buyers of sex of both adults and minors through Backpage.com ads," and
 21   that "nearly all the cases we find associated with it [Backpage] involve pimp controlled
 22   prostitution."
 23          107.      On October 7, 2015, PADILLA received an email from another Backpage
 24   employee (which was later forwarded to VAUGHT) disclosing that there were "massive
 25   numbers of live ads with banned terms and pictures out on the site."
 26          108.      On December 9, 2015, Backpage received an email from a reporter stating
 27   that "[o]f the 359 sex trafficking incidents Toronto Police have been involved in since
 28
                                                   - 27 -


                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page28
                                                                28of
                                                                  of61
                                                                     61 Page ID
                                    #:2888



  1   2013, every single girl that was rescued was advertised on Backpage." The email also
  2   asked: "Why hasn't Backpage closed down the adult escort ads portion of its site like
  3   Craigslist when it's known that underage girls are being exploited via Backpage?"
  4          109.    In or around January 2016, Company A was retained to serve as a payment
  5   processor for some of Backpage' s websites. On April 29, 2016, Company A informed C.F.
  6   that it had conducted "a review of your website, and unfortunately we had to suspend your
  7   account ... [because] advertising of illegal activities is strictly forbidden."
  8          110.    Beginning in or around January 2016, Backpage's moderators were
  9   instructed to stop removing ads that contained the phrase "GFE." For example, on January
 10   28, 2016, VAUGHT was sent an email from a Backpage moderator explaining that "As far
 11   as I am aware we are no longer removing ads for GFE." Similarly, on March 9, 2016, a
 12   Backpage moderator sent an email to his coworkers explaining that "Andrew [PADILLA]
 13   and I talked about the GFE thing, going forward we will not be removing ads for GFE"
 14   and clarifying "this includes even gfe with price." And again, on March 25, 2016, an email
 15   was sent to Backpage's moderation staff stating that "We are no longer removing ads for
 16   'GFE' or 'PSE."'
 17          111.    In fact, the BACKPAGE DEFENDANTS repeatedly acknowledged that the
 18   term "GFE".(girlfriend experience) is a coded term for prostitution. For example:
 19          •       On October 26, 2010, SPEAR, HYER, and PADILLA received an email
 20   from C.F. that explained: "No coded sex act for money: GFE, PSE, BBBJ, DATY, etc."
 21          •       On May 4, 2011, HYER sent an email to PADILLA and others identifying
 22   GFE as a "code word" that should be forbidden.
 23          •       On August 31, 2011, PADILLA and C.F. exchanged emails in which they
 24   discussed a list of 100 "solid sex for money terms." The list included "GFE = girlfriend
 25   experience."
 26          •       On November 2, 2011, PADILLA and VAUGHT received an email from a
 27   co-worker identifying GFE in a list of "sex phrases and coded terms" that are "not
 28
                                                  - 28 -

                                                                                 EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page29
                                                                29of
                                                                  of61
                                                                     61 Page ID
                                    #:2889



  1    allowed."
  2           112.   HYER, PADILLA, and other BACKPAGE DEFENDANTS periodically
  3    received a "Google alert" when articles discussing Backpage appeared in the news. Many
  4    of the news articles identified in these alerts discuss instances in which prostitutes who had
  5    been advertised on Backpage were kidnapped, raped, or murdered.
  6           113.   In January 2017, after conducting a lengthy investigation, the Senate
  7    Subcommittee on Permanent Investigations ("Subcommittee") issued a 50-page report
  8    entitled "Backpage.com's Knowing Facilitation of Online Sex Trafficking." This report
  9    concluded, among other things, that virtually all of Backpage's "adult" ads are actually
 10    solicitations for illegal prostitution services and that "Backpage has maintained a practice
 11    of altering ads before publication by deleting words, phrases, and images indicative of
 12    criminality, including child sex trafficking . . . . Those practices served to sanitize the
 13    content of innumerable advertisements for illegal transactions-even as Backpage
 14    represented to the public and the courts that it merely hosted content others had created."
 15           114.   In response to the Subcommittee's report, Backpage purported to shut down
 16    the "adult" section of its website. However, the prostitution ads simply migrated to other
 17    sections of the website, where they remain to this day.
 18    D.     International Operations
 19           115.   In addition to facilitating prostitution through its U.S. website, Backpage has
 20    also facilitated prostitution through its websites in foreign countries. In this context,
 21    Backpage often affirmatively creates the content of the illegal prostitution ads being
 22    published.
 23           116.   Around 2013 or 2014, Backpage hired a Philippines-based company
 24    (Company B) in an attempt to increase the profitability of Backpage's international
 25    operations. Company B's employees were instructed. to (1) visit rival prostitution websites
 26    in other countries, (2) obtain the email addresses of prostitutes who were posting ads on
 27   ' those websites (often by falsely posing as prospective customers), (3) use the information
 28
                                                   - 29 -


                                                                                 EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page30
                                                                30of
                                                                  of61
                                                                     61 Page ID
                                    #:2890



  1   from the other website to create a competing prostitution ad on Backpage (a process
  2   referred to internally as "preboarding"), and then (4) transmit the new ad to the prostitute,
  3   often using the previously-harvested email account information, in an attempt to persuade
  4   the prostitute to become a Backpage customer. Company B's employees were paid
  5   bonuses based on the amount of ad revenue they generated for Backpage using these
  6   techniques.
  7          117.   Backpage's executives were fully aware of the plan to use Company B to
  8   create prostitution ads outside the United States. For example, on or around November 6,
  9   2013, C.F. made a presentation to LARKIN, SPEAR, and BRUNST. Among other things,
 10   this presentation summarized Backpage's plans for "International Planning and
 11   Expansion." One of the plans was to use the Philippines as a "test" market and hire Filipino
 12   contractors to "contact by email leads, secure email address, add ad and email address in
 13   [computer system] and assign to American staff. American staff makes contact."
 14          118.   On August 7, 2014, HYER sent an email stating that Company B was "an
 15   efficient and cost effective way for us to bring new users to backpage." This email also
 16   contained the following summary of how Company B would operate: "Process after hiring
 17   company offering BPO services: 1. Backpage provides BPO with sites, categories &
 18   countries to target. Backpage also provides sample 'scripts' and examples of phone
 19   calls. 2. BPO contacts users via phone from sites backpage provided, obtains user email
 20   address & permission to preboard ad. 3. BPO preboards ad as public user. 4. After ad is
 21   preboarded, users receive verification link to verify the ad." This email also stated that
 22   Backpage would offer a "bonus per verified authenticated ad."
 23          119.   On April 10, 2015, a "five-year business plan" was emailed to LARKIN,
 24   BRUNST, SPEAR, and C.F. One of the goals for 2015 was "Off shore marketing staff in
 25   the Philippines to grow to 166 and main task is international market content acquisition."
 26   This email also included a separate attachment stating that HYER should be considered for
 27   promotion because "his strengths are strong marketing and revenue growth skills" and he
 28
                                                 - 30 -

                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page31
                                                                31of
                                                                  of61
                                                                     61 Page ID
                                    #:2891



  1   had been "heavily involved in the user experience development" and that VAUGHT should
  2   ,be considered for a promotion because "[h]er strengths include six years of experience
  3   managing moderators."
  4          120.   On May 15, 2015, a Company B employee posing as a Backpage employee
  5   sent an email to an apparent prostitute. The subject line was "Offering Free Advertisement
  6   from Backpage.com" and the text of the email sought to persuade the prostitute to "upgrade
  7   your ad with sponsor placement or automatic repost." In response, the prostitute wrote
  8   back that she had "managed to activate my ad and could buy credits as well. thanks for
  9   your help. I'm traveling today to [London] how can I change my location." This email
 10   exchange was later forwarded by HYER to C.F. with a cover note stating: "[I]deal scenario
 11   for [Company BJ agent-user activates ad, user purchases credit."
 12          121.   On December 14, 2015, C.F. was part of an email exchange concerning an
 13   ad that had an IP address associated with Company B. This email contained the following
 14   description of Company B's process for creating and selling prostitution ads on Backpage:
 15   (1) "Staff found lead in assigned area." (2) "Staff entered all relevant into [database]
 16   (phone/email/etc.)" (3) "Staff called lead to discuss creation of free ad" (4) Staff created
 17   free ad for lead (verification email sent). (5) Staff followed under with an email reminding
 18   lead of phone conversation and detailing verification of ad."
 19   E.     Select Victim Summaries
 20          122.   Between in or around 2009 and 2013, Victim 1 was sold for sex, through the
 21   use of Backpage ads, in Ohio, Indiana, and Georgia. Victim 1's Backpage ads often
 22   included words and phrases that were indicative of prostitution, such as "roses" (money).
 23   On at least one occasion, Victim 1 contacted Backpage after a proposed ad had been
 24   rejected because it contained banned words and phrases.          In response, a Backpage
 25   representative coached Victim 1 on how to re-write the ad using different words. Victim
 26   1's trafficker took all of the money that was earned through her acts of prostitution.
 27          123.   Between in or around 2009 and 2011, Victim 2 was sold for sex, through the
 28
                                                 - 31 -


                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page32
                                                                32of
                                                                  of61
                                                                     61 Page ID
                                    #:2892



  1   use of Backpage ads, in Arizona, Georgia, North Carolina, Texas, New York, New Jersey,
  2   and Louisiana. Victim 2's trafficker drafted her Backpage ads and Victim 2 initially did
  3   not know she was being offered on Backpage. The ads contained words and phrases to
  4   make customers believe Victim 2 was "barely legal" and also contained words and phrases
  5   indicative of prostitution, such as "roses" (money).
  6          124.   Between in or around 2009 and 2012, Victim 3 was sold for sex, through the
  7   use of Backpage ads, in Colorado and North Dakota. Victim 3's pimp instructed her to
  8   review existing prostitution ads on Backpage to learn how to draft her own ads. During a
  9   portion of this period, Victim 3 was required by her pimp to make week-long trips to North
 10   Dakota to work as a prostitute. During these trips, which would generate as much as $2,000
 11   in prostitution-derived revenue each day, Victim 3 was forced to leave her children at home
 12   in the care of her pimp.
 13          125.   In or around 2010, Victim 4 was sol.d for sex, through the use of Backpage
 14   ads, in Washington. During this period, Victim 4 was a juvenile (15 years old). Victim
 15   4's pimp drafted the ads that were placed on Backpage. The wording of these ads was
 16   edited by Backpage before publication. The ads contained words and phrases such as
 17   "W'E'L'L W'O'R'T'H I'T***A***150HR" and "IT WONT TAKE LONG AT ALL"
 18   and included pictures of Victim 4 in provocative positions showing her breasts and
 19   buttocks.
 20          126.   Between in or around 2011 and 2016, Victim 5 was sold for sex, through the
 21   use of Backpage ads, in Massachusetts and Rhode Island. During much of this period,
 22   Victim 5 was a juvenile (14-19 years old). Victim 5's female pimp instructed Victim 5
 23   that Backpage was the safest place to advertise because it did not require age verification.
 24   On one occasion, Backpage declined to accept a proposed ad that indicated Victim 5 was
 25   only 17 years old. In response, the ad was simply resubmitted with a new (false) age of
 26    19. On other occasions, Backpage removed provocative pictures of Victim 5 from ads and
 27   then allowed edited versions of the ads to be published. Victim 5's Backpage ads included
 28
                                                 - 32 -

                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page33
                                                                33of
                                                                  of61
                                                                     61 Page ID
                                    #:2893



  1   words and phrases that were indicative of prostitution, such as "roses" (money) and "back
  2   door" (anal sex). Some of the customers who responded Victim 5's Backpage ads forced
  3   Victim 5 to perform sexual acts at gun point, choked her to the point of having seizures,
  4   and gang-raped her.
  5           127.   In or around June 2012, Victim 6 was sold for sex, through the use of
  6   Backpage ads, in Arizona. Her traffickers utilized Backpage ads that did not offer a
  7   specific person but instead generally offered a woman with a particular type of hair color
  8   and build. On June 22, 2012, Victim 6 was dispatched to a customer who had responded
  9   to a Backpage ad featuring "Nadia," who was described as a slender brunette woman.
 10   Upon her arrival at the location, Victim 6 was stabbed to death.
 11           128.   Between in or around 2012 and 2015, Victim 7 was sold for sex, through the
 12   use of Backpage ads, in Washington and Oregon. Victim 7's pimp drafted the ads that
 13   were placed on Backpage. The wording of these ads was edited by Backpage before
 14   publication. The ads contained provocative nude pictures of Victim 7.
 15           129.   Between in or around 2013 and 2014, Victim 8 was sold for sex, through the
 16   use of Backpage ads, in Maine, Connecticut, and Massachusetts. During this period,
 17   Victim 8 was a juvenile (15 years old). Victim 8' s uncle, as well as his friends, placed the
 18   ads on Backpage, which included words and phrases that were indicative of prostitution,
 19   such as "roses" (money), "fetish friendly," and 150 for 1/2 hour, 200 for full hour.
 20   Through these ads, Victim 8 was forced to do "in-calls" (where she was raped in hotels) as
 21   well as "out-calls" (where she was raped at other locations chosen by the men paying for
 22   her).
 23           130.   In or around 2013, Victim 9 was sold for sex, through the use of Backpage
 24   ads, in Florida. Victim 9's pimp taught her how to use code words in her Backpage ads to
 25   indicate how much she was charging for certain sex acts. Victim 9 was brutally attacked
 26   by her trafficker, causing bruises and a fractured cheek bone.
 27           131.   Between in or around 2014 and 2015, Victim 10 was sold for sex, through
 28
                                                 - 33 -

                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page34
                                                                34of
                                                                  of61
                                                                     61 Page ID
                                    #:2894



  1   the use of Backpage ads, in California and Arizona. During some of this period, Victim
  2    10 was a juvenile (17 years old). An associate of Victim lO's pimp took pictures of her
  3   and drafted the ads that were placed on Backpage. The Backpage ads contained words and
  4   phrases such as "NEW IN TOWN," "sexy sweet," and "sweet like honey but super hot like
  5   fire" and included pictures of Victim 10 in provocative positions showing her legs,
  6   stomach, shoulder, and buttocks.
  7          132.   Between in or around 2014 and 2015, Victim 11 was sold for sex, through
  8   the use of Backpage ads, in Arizona, Colorado, Minnesota, Oregon, California, Montana,
  9   Nevada, New Mexico, and Utah.          The Backpage ads contained words and phrases
 10   indicative of prostitution and included pictures of Victim 11 in provocative positions. On
 11   some occasions, Backpage would remove certain explicit photos from the ads but publish
 12   the remaining text and other photos. Victim 11 's trafficker gave her drugs, took her
 13   identification documents, sexually assaulted her with a firearm, and forced her to work full-
 14   time as a prostitute.
 15          133.   In or around 2015, Victim 12 was sold for sex, through the use ofBackpage
 16   ads, in California and Arizona. Victim 12 was first advertised on Backpage in San
 17   Bernardino, California, but moved to the Phoenix metro area because the Super Bowl was
 18   being held there. Victim 12's advertisements on Backpage contained words and phrases
 19   such as "New In Town" and "Sexy Dark Asian Bombshell with a Nice & Tight {Booty}"
 20   and included pictures showing Victim 12's legs, stomach, shoulders and buttocks.
 21          134.   In or around 2015, Victim 13 was sold for sex, through the use of Backpage
 22   ads, in California. During this period, Victim 13 was a juvenile (15 years old). Victim 13
 23   and her trafficker both posted the Backpage ads, which falsely represented that Victim 13
 24   was 19 years old and showed pictures of her face and body. On at least one occasion, a
 25   Backpage representative contacted Victim 13 with instructions on how to fix an ad so it
 26   could be published.
 27          135.    In or around June 2015, Victim 14 was sold for sex, through the use of a
 28
                                                 - 34 -

                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page35
                                                                35of
                                                                  of61
                                                                     61 Page ID
                                    #:2895



  1   Backpage ad, in Texas. This ad contained words and phrases such as "fun, young, exotic,"
  2   "Ready to be your fantasy girl," "OUT CALLS ONLY," and "NO BLACK MEN" and
  3   included pictures of Victim 14's stomach, breasts, shoulders, and buttocks. On or around
  4   June 20, 2015, Victim 14 was murdered by a customer. Afterward, the customer attempted
  5   to destroy Victim 14's corpse by lighting it on fire. Victim 14's father later contacted
  6   Backpage to request that the ads showing his deceased daughter be removed. Backpage
  7   did not immediately comply with this request.
  8          136.   In or around June 2015, Victim 15 was sold for sex, through the use of
  9   Backpage ads, in Texas and Louisiana. These ads contained words and phrases such as
 10   "Thick Glass of Chocolate Milk Looking for a GoodTime! !!" and "sexy certified freak"
 11   and contained pictures showing Victim 15 's legs, shoulders and buttocks. On June 10,
 12   2015, Victim 15 was forced into a vehicle with her trafficker, who was attempting to take
 13   her to Texas against her will. In an attempt to escape, Victim 15 jumped out of the vehicle
 14   onto Interstate 10 and was killed after being hit by several vehicles at high speeds.
 15          137.   In or around July and August 2015, Victim 16 was sold for sex, through the
 16   use of Backpage ads, in Michigan. These ads contained words and phrases such as
 17   "OUTCALLS ONLY," "Juicy Caramel Lady On Duty," "Sexy, Erotic Caramel Dream,"
 18   and "No Thugs, Pimps Or Weirdos" and contained pictures showing Victim 16's breasts,
 19   legs, lips, buttocks, and face. On August 15, 2015, Victim 16 was murdered by a customer.
 20   Afterward, the customer dumped her corpse in a park.
 21          138.   Between in or around 2015 and 2016, Victim 17 was sold for sex, through
 22   the use of Backpage ads, in Arizona and California. Victim 17 averaged ten customers a
 23   day during this time and turned over all of her prostitution earnings (approximately $1,500
 24   per day) to her pimp. An associate of Victim l 7's pimp took pictures of her and drafted
 25   the ads that were placed on Backpage. The Backpage ads contained words and phrases
 26   such as "IN/CALLS ONLY," "I'm here to make your wildest fantasies come true!" and
 27   "Sorry, but NO BLACK MEN" and included pictures of Victim 17's buttocks and face.
 28
                                                 - 35.-

                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page36
                                                                36of
                                                                  of61
                                                                     61 Page ID
                                    #:2896



  1   F.     Money Laundering Activities
  2          139.   Backpage's customers have overwhelmingly used the proceeds of criminal
  3   activity (i.e., money earned from pimping and prostitution) when purchasing ads on
  4   Backpage. In addition, because Backpage's publication of such ads is an independent
  5   crime (e.g., violation of 18 U.S.C. § 1952), the fees it collects from customers posting
  6   prostitution ads-estimated at more than $500 million since 2004-constitute the proceeds
  7   of unlawful activity.
  8          140.   For these and other reasons, banks and financial institutions have repeatedly
  9   refused to do business with Backpage. In response, the BACKPAGE DEFENDANTS have
 10   pursued a variety of money laundering strategies. For example, on August 27, 2013, C.F.
 11   was forwarded an array of emails from Backpage customers who were complaining that
 12   their credit card companies had refused to process Backpage-related transactions. One
 13   customer wrote: "Have you resolved the issue of Chase Bank not honoring payment for
 14   you for ethical reasons?" C.F. forwarded these complaint emails to LARKIN, SPEAR, and
 15   BRUNST and proposed, as a "solution" to the problem, that Backpage reconfigure its
 16   website to fool credit card companies into believing the charges were being incurred on a
 17   different website.
 18          141.   During a November 2013 presentation by C.F. to LARKIN, SPEAR, and
 19   BRUNST, C.F. again discussed strategies for fooling credit card companies into believing
 20   that Backpage-associated charges were being incurred on different websites, including a
 21   · proposal to set up shell companies without any apparent connection to Backpage ("create
 22   new companies with new principals") and use their bank accounts to accept payment.
 23   Another "solution" was to "allow users to fund an account thru several other sites" that
 24   "have no adult or images."
 25          142.   On November 6, 2013, LARKIN, SPEAR, and BRUNST received an email
 26   entitled "Options for the future of Backpage." This email discussed various strategies for
 27   creating new entities to process Backpage-related payments "without ever disclosing ties
 28
                                                - 36 -

                                                                             EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page37
                                                                37of
                                                                  of61
                                                                     61 Page ID
                                    #:2897



  1   to Backpage."
  2          143.   On April 1, 2015, BRUNST and C.F. were informed that Mastercard was
  3   "snooping around" Backpage and might stop processing payments for Backpage. In
  4   response, C.F. offered several suggestions for setting up new payment channels that would
  5   conceal Backpage's involvement. One such proposal was to begin routing Backpage-
  6   related transactions through banks located in the country of Mauritius.        In response,
  7   BRUNST stated: "Didnt we go down the Mauritius path once and the banks had the same
  8   issue with our content?"
  9          144.   Notwithstanding these strategies, the three major credit card companies
 10   stopped doing business with Backpage. On or about April 30, 2015, Backpage learned that
 11   American Express would no longer allow its cards to be used for any purchases in
 12   Backpage' s adult section. In or around July 2015, Backpage learned that Mastercard would
 13   no longer allow its cards to be used for Backpage-related transactions. When discussing
 14   this decision, MasterCard stated that it "has rules that prohibit our cards from being used
 15   for illegal activities." Around the same time, Backpage learned that Visa would no longer
 16   allow its cards to be used for Backpage-related transactions.        When discussing this
 17   decision, Visa stated that its "rules prohibit our network from being used for illegal
 18   activity."
 19          145.   Similarly, some banks closed accounts that were held by Backpage (or
 20   Backpage-related entities) out of concern the accounts were being used for illegal purposes.
 21   For example, on April 2, 2014, BRUNST received a letter from U.S. Bank that was
 22   addressed to "Backpage.com." The letter explained: "Dear Jed ... please be advised that
 23   we have elected to close your Account with us."
 24          146.   Backpage responded to these developments in several ways. One was to
 25   encourage customers to send checks and money orders to a Post Office box held in the
 26   name of a seemingly-unrelated entity called Posting Solutions LLC ('.'Posting Solutions")
 27   and give such customers a corresponding credit on Backpage. For example, on July 31,
 28
                                                 - 37 -


                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page38
                                                                38of
                                                                  of61
                                                                     61 Page ID
                                    #:2898



  1   2015, C.F. exchanged email correspondence with a representative from a payment
  2   processmg company.       In this email, C.F. identified himself as the CEO of Posting
  3   Solutions, described Backpage as a "brand" operated by Posting Solutions, and explained
  4   he was seeking to "find a way to position payments under another company."
  5          147.    The following episode provides an example of how the Posting Solutions
  6   payment process worked. On October 16, 2015, Backpage received an email from a
  7   customer complaining abciut her inability to pay for ads using a credit card. In response, a
  8   Backpage representative explained-in an email exchange later forwarded to VAUGHT-
  9   that "[i]f you would like to pay for upgrades or buy credits, we suggest posting with
 10   alternative payment methods such as Bitcoin. If you are in the United States, you can also
 11   pay by check or money order. Please make payable to 'Posting Solutions.' WE CAN
 12   ONLY ACCEPT CHECKS OR MONEY ORDERS MADE OUT TO 'POSTING
 13   SOLUTIONS.' Posting Solutions. Attn: Accounts. P.O. Box 192307. Dallas, TX 75219.
 14   Please send through the United States Postal Service. FedEx, UPS, or other mail delivery
 15   alternatives cannot deliver to a P.O. Box. When sending your payment please be sure to
 16   include your email address. Please do not make your payments out to backpage.com as we
 17   will no longer be able to accept them."
 18          148.    Between around September 2015 and June 2016, over $7 .1 million of checks
 19 ' and money orders sent by Backpage customers were deposited in bank accounts held by
 20   Posting Solutions.
 21          149.    Backpage also utilized a different entity, called Website Technologies, LLC
 22   ("Website Technologies"), to process Backpage-related funds and took steps to make it
 23   appear that Backpage and Website Technologies were independent entities. For example,
 24   on March 10, 2014, BRUNST, SPEAR, and others participated in an email exchange with
 25   the subject line "Website Technologies vs Backpage (Vendors, audits, risk assessments,
 26   email)." During this exchange, one person stated "[C.F.] and I were just discussing
 27   company       names   and   the   possibility   of updating    our   email   addresses    to
 28
                                                  - 38 -

                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page39
                                                                39of
                                                                  of61
                                                                     61 Page ID
                                    #:2899



  1   websitetechnologies.com." In response, BRUNST cautioned: "We need to think this thru
  2   or all the work to separate it from BP will be lost." Similarly, on April 3, 2014, BRUNST
  3   sent an email to SPEAR and others explaining that "[b]y May 1 we will have to be out of
  4   US Bank. We will move all banking under Website Technologies at [a different bank,
  5   BMO Harris]."
  6          150.   In many instances, Backpage-related money that was initially deposited into
  7   accounts held by Posting Solutions was later transmitted to accounts held by Website
  8   Technologies. For example:
  9          •      On October 27, 2015, C.F. received an email entitled "Two packages coming
 10   your way! (Money Orders)." The email stated that two UPS packages filled with money
 11   orders were being sent-one containing $47,647.25 of money orders made out to Backpage
 12   and the other containing $52,251.48 of money orders made out to Posting Solutions.
 13          •      Similarly, on November 16, 2015, C.F. received an email entitled "Three
 14   packages sent today $441,408.69." The email stated that three packages filled with money
 15   orders were being sent-one containing $129,193.61 of money orders made out to
 16   Backpage, another containing $244,353.63 of money orders made out to Posting Solutions,
 17   and the last containing an additional $67,861.75 of money orders made out to Posting
 18   Solutions.
 19          •      And again, on January 29, 2016, a Posting Solutions account wired $2.4
 20   million to a Website Technologies account. PADILLA and C.F. were both authorized
 21   signers on the recipient account.
 22          151.   In addition to receiving millions of dollars from Posting Solutions, the
 23   Website Technologies accounts also served as the repository for millions of dollars of wires
 24   from international bank accounts controlled by Backpage-associated entities. For example,
 25   between January 2015 and December 2016, Website Technologies accounts received over
 26   $45.4 million in wire transfers from Backpage-associated bank accounts in Liechtenstein,
 27   over $30.1 million in wire transfers from Backpage-associated bank accounts in Iceland,
 28
                                                 - 39 -

                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page40
                                                                40of
                                                                  of61
                                                                     61 Page ID
                                    #:2900



  1   and over $3 .9 million in wire transfers from Backpage-associated bank accounts in the
  2   Netherlands.
  3          152.    In many instances, the next stage of the money-laundering process was for
  4   money to be wired from Website Technologies accounts to bank accounts held by a
  5   different entity called Cereus Properties LLC ("Cereus Properties").          The authorized
  6   signers on the Cereus Properties accounts included SPEAR and BRUNST. Between
  7   around December 2015 and October 2016, Website Technologies accounts sent wire
  8   transfers totaling over $4 7 million to accounts held by Cereus Properties.
  9          153.    Accounts held by Cereus Properties also received money directly from
 10   international bank accounts controlled by Backpage-associated entities. For example,
 11   between around August 2016 and November 2016, Cereus Properties accounts received
 12   over $11.3 million in deposits and wire transfers from Backpage-associated accounts in the
 13   Netherlands.
 14          154.    After money reached Cereus Properties, large portions of it were funneled
 15   back to Backpage or to certain BACK.PAGE DEFENDANTS. For example, between
 16   January 2016 and January 2017, LACEY (and LACEY's family members) received
 17   distributions totaling over $30.3 million and LARKIN separately received distributions
 18   totaling over $21 million.
 19          155.    Backpage also furthered its money laundering efforts through the use of
 20   bitcoin processing companies. Over time, Backpage utilized companies such as CoinBase,
 21   GoCoin, Paxful, Kraken, and Crypto Capital to receive payments from customers and/or
 22   route money through the accounts of related companies.
 23          156.    Backpage also furthered its money laundering efforts by developing ways for
 24   customers to purchase ads using gift cards issued by third-party vendors. This process was
 25   described in a July 23, 2015, email exchange between various Backpage employees on
 26   which HYER and others were copied. This exchange included the following: "[W]hat if
 27   we used a customers [sic] payment method, say visa prepaid card, to buy [bitcoin] from
 28
                                                 - 40 -

                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page41
                                                                41of
                                                                  of61
                                                                     61 Page ID
                                    #:2901



  1   our seller account ... giving said bitcoin to our catch-all wallet elsewhere (instead of to
  2   user), simultaneously adding credits/purchasing paid ad or upsells?         From the user's
  3   perspective they just input their prepaid card and get their credits or purchase."
  4                                                COUNTl
  5                                            (Conspiracy)
  6             157.   The factual allegations in Paragraphs 1-156 are incorporated by reference
  7   and re-alleged as though fully set forth herein:
  8             158.   Beginning in or around 2004, and continuing through the present, in the
  9   District of Arizona and elsewhere, defendants LACEY, LARKIN, SPEAR, HYER,
 10   PADILLA, and VAUGHT, and others lmown and unknown to the grandjury, lmowingly
 11   and intentionally agreed, confederated, and conspired with each other, and with others
 12   lmown and unknown to the grand jury, to commit the following offenses against the United
 13   States:
 14                    a.     18 U.S.C. § 1952(a)(3)(A) (Travel Act-Facilitate Prostitution).
                                       '
 15                                OBJECT OF THE CONSPIRACY
 16             159.   The object of the conspiracy was to obtain money.
 17                         MANNER AND MEANS OF THE CONSPIRACY
 18             160.   The manner and means of the conspiracy are described in paragraphs 1-156
 19   above, incorporated by reference and re-alleged as though fully set forth herein.
 20                                           OVERT ACTS
 21             161.   Overt acts were committed in furtherance of the conspiracy, including but
 22   not limited to those described in paragraphs 1-156 above, incorporated by reference and
 23   re-alleged as though fully set forth herein.
 24             In violation of 18 U.S.C. § 371.
 25
 26
 27
 28
                                                     - 41 -

                                                                                EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page42
                                                                42of
                                                                  of61
                                                                     61 Page ID
                                    #:2902



  1                                         COUNTS2-51
  2                              (Travel Act-Facilitate Prostitution)
  3          162.   The factual allegations in Paragraphs 1-161 are incorporated by reference
  4   and re-alleged as though fully set forth herein.
  5          163.   On or about the dates set forth below, each instance constituting a separate
  6   count of this Indictment, in the District of Arizona and elsewhere, defendants LACEY,
  7   LARKIN, SPEAR, HYER, PADILLA, and VAUGHT, and others lmown and unlmown to
  8   the grand jury, used the mail and any facility in interstate and foreign commerce with intent
  9   to otherwise promote, manage, establish, carry on, and facilitate the promotion,
 10   management, establishment, and carrying on of an unlawful activity, to wit: prostitution
 11   offenses in violation of the laws of the State in which they are committed and of the United
 12   States, including but not limited to Title 13, Arizona Revised Statutes, Section 13-3214,
 13   and thereafter performed and attempted to perform an act that did promote, manage,
 14   establish, carry on, and facilitate the promotion, management, establishment, and carrying
 15   on of the unlawful activity, as follows:
 16
 17    Count Date                 Descri~tion
 18    2.       Sept. 10, 2013    Publish ad depicting Victim 5 entitled "Get freaky Tuesday .
 19                               . Come spend ur day with us - 19," with accompanying text
 20                               "Doin incalls and outcalls"
 21    3.       Jan.27,2014       Publish ad involving P.R. entitled "50 Red R*O*S*E*S
 22                               S*P*E*C*I*A*L - DONT MISS OUT!!!!!"
 23    4.       Jan. 29, 2014     Publish ad depicting Victim 8 entitled "Puerto Rican mami in
 24                               walpole area INCALLS -19" after deleting one picture from
 25                               the originally-submitted ad
 26    5.       Jan. 31, 2014     Publish ad depicting Victim 8 entitled "Exotic latina, south
 27                               portland area, ready to play, INCALLS, 30 min specials!!! -
 28
                                                  - 42 -

                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page43
                                                                43of
                                                                  of61
                                                                     61 Page ID
                                    #:2903



   1                           19" after deleting one picture from the originally-submitted
  2                            ad
  3     6.     Feb.6,2014      Publish ad involving P.R. entitled "75 Red R*O*S*E*S
  4                            S*P*E*C*I* A *L - DONT MISS OUT!!!!!"
  5    7.      Apr. 20, 2014   Publish ad involving P.R. entitled "50 Red R*O*S*E*S
  6                            S*P*E*C*I* A *L - DONTMISS OUT!!!!!"
  7    8.      May 7, 2014     Publish ad involving P.R. entitled "50 Red R*O*S*E*S
  8                            S*P*E*C*I*A*L - DONT MISS OUT!!!!!"
  9    9.      May 31, 2014    Publish ad involving P.R. entitled "50 Red R*O*S*E*S
 10                            S*P*E*C*I* A *L - DONT MISS OUT!!!!!"
 11    10.     July 1, 2014    Publish ad involving P.R. entitled "50 Red R*O*S*E*S
 12                            S*P*E*C*I* A *L - DONT MISS OUT!!!!!"
 13    11.     Aug. 19, 2014   Publish ad involving P.R. entitled "50 Red R *O*S*E*S
 14                            S*P*E*C*I*A*L - DONT MISS OUT!!!!!"
 15    12.     Nov. 23, 2014   Publish ad depicting Victim 10 entitled "New in Town Super
 16                            Hot Skinny Mixed Cuban Girl With Long Black Hair - 18"
 17                            after deleting picture from originally-submitted ad
 18    13.     Jan.29,2015     Publish ad depicting Victim 12 entitled "New in Town Sexy
 19                            Dark Asain Bombshell with a Nice & Tight {Booty} - 23"
 20                            after deleting one picture from the originally-submitted ad
 21    14.     Jan. 31, 2015   Publish ad depicting Victim 10 entitled "NEW IN TOWN
 22                            sexy sweet European mixed Cuban California girl - 21"
 23    15.     Jan. 31, 2015   Publish ad depicting Victim 12 entitled "New in Town Sexy
 24                            Dark Asian mixed Bombshell - 23" after deleting one picture
 25                            from the originally-submitted ad
 26            Feb.4,2015      Publish ad depicting Victim 11 entitled "Upscale Independent
       16.
 27                            BRUNETTE BOMBSHELL 5-Star Fantasy - 26," after
 28
                                              - 43 -

                                                                           EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page44
                                                                44of
                                                                  of61
                                                                     61 Page ID
                                    #:2904



  1                            deleting pictures from originally-submitted ad
  2    17.     Feb. 18, 2015   Publish ad depicting Victim 11 entitled "Alexis Foxx the
  3                            HOTTEST in town!!!!! - 26," after deleting six pictures from
  4                            the originally-submitted ad
  5    18.     Feb. 26, 2015   Publish ad involving P.R. entitled "50 Red R *O*S*E*S
  6                            S*P*E*C*I* A *L - DONT MISS OUT!!!!!"
  7    19.     May 18, 2015    Publish ad depicting Victim 15 entitled "GORGEOUS ebony
  8                            PLAYMATE Perfect Curves ... Skills to make ur TOES
  9                            CURL - 19," after removing one picture of originally-
 10                            submitted ad, with accompanying text "you agree ... you are
 11                            not affiliated with any law enforcement agency" and "Incalls
 12                            & Outcall! !!"
 13    20.     May 19, 2015    Publish ad depicting Victim 15 entitled "Hot & Driping
 14                            Submissive Ebony Playmates - 20," after removing one
 15                            picture of originally-submitted ad, with accompanying text
 16                            "you agree ... you are not affiliated with any law enforcement
 17                            agency" and "We're ready to please and accommodate all of
 18                            your needs and wants!! With a mouth that'll ROCK your []
 19                            and a [picture of cat] that'll leave you purring for more"
 20    21.     July 1, 2015    Publish ad depicting Victim 17 entitled "AbSoLuTeLy
 21                            AmAziNg CoMe PLaY WiTh Me #1 MoST WaNtEd SwEeT
 22                            SEXii PlAymate -          20," with accompanymg text "By
 23                            contacting me you agree that you are not affiliated with any
 24                            form of law enforcement," PERFECT & Will satisfy your
 25                            every need," and "IN/CALLS - ONLY"
 26    22.     July 2, 2015    Publish ad depicting Victim 17 entitled "SeXy! ! Exotic
 27                            playmate Call me! the girl you NEED to See! - 20," with
 28
                                                - 44 -

                                                                            EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page45
                                                                45of
                                                                  of61
                                                                     61 Page ID
                                    #:2905



   1                            accompanymg text "I DO NOT OFFER 40$, 50$, 60$
  2                             SPECIALS" and "IN/CALLS - ONLY"
  3     23.    Aug. 13, 2015    Publish ad depicting Victim 13 entitled "Young SEXY
  4                             PUERTO RICAN -19," which accompanying text "I do half
  5                             hour sessions that vary in donation prices, 80 for head, 120
  6                             for hooking up without head and 150 for hooking up with
  7                             head"
  8    24.     Aug. 15, 2015    Publish ad depicting Victim 16 entitled "Outcalls Now
  9                             Freaky Curvy Caramel Lady OUTCALLS NOW - 23"
 10    25.     Sept. 13, 2015   Publish ad involving P.R. entitled "50 Red R*O*S*E*S
 11                             S*P*E*C*I* A *L - DONTMISS OUT!!!!!"
 12    26.     Nov. 28, 2015    Publish ad involving P.R. entitled "50 Red R *O*S*E*S
 13                             S*P*E*C*I* A *L - DONT MISS OUT!!!!!"
 14    27.     Apr. 21, 2016    Publish ad entitled "Finally!! PSE & GFE - Kimber Rae and
 15                             MIA Marie Together BOOK NOW"
 16    28.     Nov. 3, 2016     Publish ad entitled "GFEE New - 18"
 17    29.     Nov. 11, 2016    Publish ad entitled "Mind blowing Tiffany. Incall in Taunton
 18                             - 37," with accompanying text "Soft GFE ... Im real and
 19                             reviewed"
 20    30.     Nov. 14, 2016    Publish ad entitled "Top Model 2016 Special 'Best Looking
 21                             Young Asian' ... - 22," with accompanying text "Sexy Asian
 22                             Girl Incall Service" and "GFE"
 23    31.     Nov. 14, 2016    Publish ad entitled "Sometimes It's All About The Journey,
 24                             And The Destination ..... Erectile Dysfunctional G F E
 25                             Provider - 44," with accompanying test "You can find a few
 26                             current reviews at T3R xxxxxx#" and "I have been EROS
 27                             authenticated"
 28
                                                 - 45 -

                                                                           EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page46
                                                                46of
                                                                  of61
                                                                     61 Page ID
                                    #:2906



  1    32.     Nov. 19, 2016   Publish ad entitled "The True (G)irl (F)riend (E)xperience ...
  2                            Visiting   November        27th   Sunday -     PRE-BOOKING
  3                            SPECIAL - - 100," with accompanying text "Let's blur
  4                            restrictions between financial transaction & Romantic
  5                            Connection"
  6    33.     Nov. 24, 2016   Publish ad entitled "Top Asian Grand Opening 100% Young
  7                            100% Sexy ... - 23," with accompanying text "BEST
  8                            INCALL IN TOWN!" and "GFE"
  9    34.     Nov. 26, 2016   Publish ad entitled "I LOVE MEN!! I'm a GFE. OutCall and
 10                            Incall with exception on the Incall! ! - 42"
 11    35.     Dec. 20, 2016   Publish ad entitled "OMG            Sexy Sensual 36DD-24-36
 12                            Stacked College Coed With The Best Mouth Ever! BOOK
 13                            NOW! -24," with accompanying text "I do ALL the things
 14                            YOU Wish Your Wife Did!!" and "(G).(F).(E) 30 min/$180"
 15    36.     Jan. 15, 2017   Publish    ad   entitled    "Real    &   Reviewed   Girlfriend
 16                            Theonesweet.weebly.com - 30," with accompanying text
 17                            "250 G FE"
 18    37.     Apr. 4, 2017    Publish ad entitled "KISSING & GFE KOREAN GIRLS -
 19                            20"
 20    38.     Apr. 11, 2017   Publish ad entitled "Pettit Sexy #Corey# 4407239339 - 39,"
 21                            with accompanying text "complete GFE experience"
 22    39.     July 3, 2017    Publish ad entitled "WANNA HANG OUT NOW UpScale
 23                            New In Town! Call ME now for an unforgettable visit- 20,"
 24                            with accompanying text "100% GFE with 100% no Pimps"
 25    40.     July 15, 2017   Publish ad entitled "Ready for some fun daddy? This is your
 26                            chance too have a amazing time - 21," with accompanying
 27                            text "Slim body, nice tits, freaky, GFE"
 28
                                               - 46 -

                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page47
                                                                47of
                                                                  of61
                                                                     61 Page ID
                                    #:2907



   1    41.      July 15, 2017     Publish ad entitled "New m town BiGBubble Booty
  2                                SWEETLiPS        HOT        BODY   -   24,"    with   "GFE" m
  3                                accompanying text
  4    42.       July 21, 2017     Publish ad entitled "Pettit Sexy #Corey# 4407239339 - 30,"
                             -,
  5                                with accompanying text "complete GFE experience"
  6    43.       July 23, 2017     Publish ad entitled "ASIAN GODDESS young - 20," with
  7                                accompanying text "100% Discreet service" and "#GFE"
  8    44.       Jan. 26, 2018     Publish ad entitled "GFE Service Available!                Private
  9                                Encounters w/ Pampering Beauty"
 10    45.       Jan. 30, 2018     Publish ad entitled "241 & white plans area Carfun Perfect
 11                                Treat    Available No Rush," with "Sweet Sexy GFE" in
 12                                accompanying text
 13    46.       Jan. 30, 2018     Publish ad entitled "GFE REAL HOT Sweet DREAM
 14                               AMAZING BEST RELAX"
 15    47.       Jan.30,2018      Publish ad entitled "Tall, Slim & Sexy Luxe Goddess              *
 16                               NARCISA      *   Sensual Body Rub + Fetish Sessions," with
 17                               accompanying text "gfe Hh: $160 H: $220"
 18    48.       Jan. 31, 2018    Publish    ad     entitled    "Exotic   Asian    Beauty,"     with
 19                               accompanying text "I am an independent GFE with excellent
 20                               massage skills"
 21    49.       Feb. 1, 2018     Publish ad entitled "Nuru (Best GFE ever) incall only"
 22    50.       Feb.6,2018       Publish ad entitled "Tuesday with Ashleigh. Available now,"
 23                               with "GFE" in accompanying text
 24    51.       Feb.6,2018       Publish ad entitled "GFE        Kisskisspop 100% Real Photo
 25                               Choice 9Asian girl Nurunude"
 26
              In violation of 18 U.S.C. § 1952(a)(3)(A) and (b)(l)(i).
 27
 28
                                                   - 47 -

                                                                                  EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page48
                                                                48of
                                                                  of61
                                                                     61 Page ID
                                    #:2908



  1                                           COUNT 52
  2                        (Conspiracy To Commit Money Laundering)
  3          164.   The factual allegations in Paragraphs 1-163 are incorporated by reference
  4   and re-alleged as though fully set forth herein.
  5          165.   Beginning in or around 2004, and continuing through the present, in the
  6   District of Arizona and elsewhere, defendants LACEY, LARKIN, SPEAR, BRUNST, and
  7   HYER, and others known and unknown to the grand jury, knowingly and intentionally
  8   agreed, confederated, and conspired with each other, and with others known and unknown
  9   to the grand jury, to commit the following offenses against the United States:
 10                 a.     18 U.S.C. § 1956(a)(l)(A)(i) (Promotional Money Laundering)
 11                 b.     18 U.S.C. § 1956(a)(l)(B)(i) (Concealment Money Laundering)
 12                 C.     18 U.S.C. § 1956(a)(2)(A) (Int'l Promotional Money Laundering)
 13                 d.     18 U.S.C. § 1956(a)(2)(B)(i) (Int'l Concealment Money Laundering)
 14                 e.     18 U.S.C. § 1597 (Transactional Money Laundering)
 15          In violation of 18 U.S.C. § 1956(h).
 16                                         COUNTS 53-62
 17                              (Concealment Money Laundering)
 18          166.   The factual allegations in Paragraphs 1-165 are incorporated by reference
 19   and re-alleged as though fully set forth herein.
 20          167.   On or about the dates set forth below, each instance constituting a separate
 21   count of this Indictment, in the District of Arizona and elsewhere, defendants LACEY,
 22   LARKIN, SPEAR, BRUNST, and HYER, and others known and unknown to the grand
 23   jury, knowing that the property involved in a financial transaction represented the proceeds
 24   of some form of unlawful activity, conducted and attempted to conduct such a financial
 25   transaction which in fact involved the proceeds of specified unlawful activity knowing that
 26   the transaction was designed in whole and in part to conceal and disguise the nature, the
 27   location, the source, the ownership, and the control of the proceeds of the specified
 28
                                                  - 48 -


                                                                              EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page49
                                                                49of
                                                                  of61
                                                                     61 Page ID
                                    #:2909



  1   unlawful activity, as follows:
  2    Count Date                 Amount          Descri~tion
  3    53.      May 18, 2016      $1,476,505.00 Website Technologies (x2008) to Cereus
  4                                               Properties (x6211)
  5    54.      May 18, 2016      $264,438.00     Website Technologies (x2008) to Cereus
  6                                               Properties (x6211)
  7    55.      May 31, 2016      $3,171,675.80 Website Technologies (x2008) to Cereus
  8                                               Properties (x621 l)
  9    56.      May 31, 2016      $432,961.87     Website Technologies (x2008) to Cereus
 10                                               Properties (x6211)
 11    57.      June 20, 2016     $842,878.00     Website Technologies (x2008) to Cereus
 12                                               Properties (x6211)
 13    58.      June 30, 2016     $3,076,147.75 Website Technologies (x2008) to Cereus
 14                                               Properties (x6211)
 15    59.      July 27, 2016     $3,252,681.62 Website Technologies (x2008) to Cereus
 16                                               Properties (x6211)
 17    60.      July 27, 2016     $438,818.86     Website Technologies (x2008) to Cereus
 18                                               Properties (x6211)
 19    61.      Aug. 16, 2016     $804,250.00     Website Technologies (x2008) to Cereus
 20                                               Properties (x6211)
 21    62.      Aug. 31, 2016     $3,171,264.42 Website Technologies (x2008) to Cereus
 22                                               Properties (x621 l)
 23          In violation of 18 U.S.C. § 1956(a)(l)(B)(i).
 24
 25
 26
 27
 28
                                                 - 49 -

                                                                        EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page50
                                                                50of
                                                                  of61
                                                                     61 Page ID
                                    #:2910



   1                                         COUNTS 63-68
   2                       (International Promotional Money Laundering)
   3          168.   The factual allegations in Paragraphs 1-167 are incorporated by reference
  4    and re-alleged as though fully set forth herein.
   5          169.   On or about the dates set forth below, each instance constituting a separate
  6    count of this Indictment, in the District of Arizona and elsewhere, defendants LACEY,
  7    LARKIN, SPEAR, BRUNST, and HYER, and others known and unknown to the grand
  8    jury, transported, transmitted, and transferred, and attempted to transport, transmit, and
  9    transfer, a monetary instrument and funds from a place in the United States to and through
 10    a place outside the United States, and to a place in the United States from and through a
 11    place outside the United States, with the intent to promote the carrying on of specified
 12    unlawful activity, as follows:
 13     Count Date                 Amount            Descril!tion
 14     63.      Mar. 4, 2014      $6,450.00         U.S. Bank (xl 165) to S.B. (web developer
 15                                                  in India)
 16     64.      Aug. 5, 2016      $5,005,732.86     Ad Tech B.V. (Netherlands) to Cereus
 17                                                  Properties (x62 l l)
                                                            '.
 18     65.      Sept, 22, 2016    $2,916,955.00     Ad Tech B.V. (Netherlands) to Cereus
 19                                                  Properties (x6211)
 20     66.      Oct. 3, 2016      $354,050.84       Ad Tech B.V. (Netherlands) to Cereus
 21                                                  Properties (x6211)
 22     67.      Nov. 2, 2016      $2,726,170.00     Ad Tech B.V. (Netherlands) to Cereus
 23                                                  Properties (x6211)
 24     68.     Nov. 15, 2016      $351,403.54       Ad Tech B.V. (Netherlands) to Cereus
 25                                                  Properties (x6211)
 26           In violation of 18 U.S.C. § 1956(a)(2)(A).
 27
 28
                                                   - 50 -

                                                                             EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page51
                                                                51of
                                                                  of61
                                                                     61 Page ID
                                    #:2911



  1                                         COUNTS 69-93
  2                              (Transactional Money Laundering)
  3          170.   The factual allegations in Paragraphs 1-169 are incorporated by reference
  4   and re-alleged as though fully set forth herein.
  5          171.   On or about the dates set forth below, each instance constituting a separate
  6   count of this Indictment, in the United States and in the District of Arizona and elsewhere,
  7   the specified defendant, and others known and unknown to the grand jury, lmowingly
  8   engaged and attempted to engage in a monetary transaction in criminally derived property
  9   of a value greater than $10,000 and is derived from specified unlawful activity, as follows:
 10    Count Defendant Date                   Amount            Descri:ution
 11    69.     LACEY,        Aug.        21, $30,000.00         Bank of America (xl 793) to
 12            BRUNST        2013                               Stewart Title (partial payment
 13                                                             for Sedona property)
 14    70.     LACEY,        Sept.       13, $62,491.47        BMO Harris to Stewart Title
 15            BRUNST        2013                               (partial payment for Sedona
 16                                                            property)
 17    71.     SPEAR         June 11, 2014 $300,000.00         National    Bank    of   Arizona
 18                                                             (xOl 78) to Spear Family Trust
 19    72.     SPEAR         June 20, 2014 $200,000.00         National    Bank    of   Arizona
 20                                                            (xOl 78) to TD Ameritrade
 21    73.     SPEAR         Nov. 4, 2014     $1,000,000.00    Natiortal   Bank    of Arizona
 22                                                            (xO 178) to UBS Financial
 23    74.     SPEAR         May 14, 2015 $250,000.00          National    Bank    of   Arizona
 24                                                            (xOl 78) to Lincoln National
 25                                                            Life
 26    75.     SPEAR         May 26, 2015 $50,000.00           National    Bank    of   Arizona
 27                                                            (xOl 78) to Industrial Property
 28
                                                 - 51 -

                                                                               EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page52
                                                                52of
                                                                  of61
                                                                     61 Page ID
                                    #:2912



   1                                                      Trust
   2    76.    SPEAR      Nov. 3, 2015    $300,000.00     National    Bank    of    Arizona
   3                                                      (xOl 78) to Ally Bank
   4    77.    SPEAR      Dec. 1, 2015    $200,000.00     National    Bank    of    Arizona
   5                                                      (xOl 78) to Wells Fargo
   6    78.    SPEAR,     Jan. 11, 2016   $133,045.00     Cereus Properties (x6211) to
  7            BRUNST                                     National    Bank    of    Arizona
  8                                                       (xOl 78)
  9    79.     BRUNST     Jan. 26, 2016   $101,974.00     Cereus Properties (x6211) to
 10                                                       Wells Fargo (x4891)
 11    80.     LARKIN,    Feb.3,2016      $1,507.944.00   Cereus Properties (x6211) to
 12            BRUNST                                     Charles Schwab
 13    81.     LACEY,     Mar. 1, 2016    $1,692,020.00   Cereus Properties (x6211) to
 14            BRUNST                                     Bank of America (x5554)
 15    82.     BRUNST     Apr. 1, 2016    $220,944.00     Cereus Properties (x6211) to
 16                                                       Wells Fargo (x4891)
 17    83.     LACEY,     June 27, 2016 $397,9500.00      Arizona Bank & Trust (xl 793)
 18            BRUNST                                     to Fidelity Title (partial payment
 19                                                       for San Francisco property)
 20    84.     LACEY,     July 20, 2016   $12,859,152.57 Arizona Bank & Trust (xl 793)
 21            BRUNST                                     to Fidelity Title (partial payment
 22                                                       for San Francisco property)
 23    85.     SPEAR      July 22, 2016   $50,000.00      National   Bank           Arizona
                                                                              of
 24                                                       (xOl 78) to Strategic Storage
 25                                                       Trust II
 26
       86.     LACEY,     Aug. 2, 2016    $16,243.00      Cereus Properties (x6211) to
 27
               BRUNST                                     Wells Fargo (x0495)
 28
                                            - 52 -


                                                                         EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page53
                                                                53of
                                                                  of61
                                                                     61 Page ID
                                    #:2913



   1    87.      LARKIN,      Oct. 6, 2016    $1,206,356.00   Cereus Properties (x6211) to
  2              BRUNST                                       Charles Schwab (x4693)
  3     88.      LACEY,       Oct. 6, 2016    $268,016.00     Cereus Properties (x6211) to
  4              BRUNST                                       Arizona Bank & Trust (x1967)
  5     89.      LACEY,       Oct. 6, 2016    $268,016.00     Cereus Properties (x6211) to
  6              BRUNST                                       Arizona Bank & Trust (x1972)
  7    90.       LACEY,       Oct. 6, 2016    $268,016.00     Cereus Properties (x6211) to
  8              BRUNST                                       Arizona Bank & Trust (x1986)
  9    91.       LACEY,       Oct. 6, 2016    $268,016.00     Cereus Properties (x6211) to
 10              BRUNST                                       Arizona Bank & Trust (x1991)
 11    92.       LACEY,       Oct. 6, 2016    $268,016.00     Cereus Properties (x6211) to
 12              BRUNST                                       Arizona Bank & Trust (x2014)
 13    93.       SPEAR,       Oct. 6, 2016    $141,444.00     Cereus Properties (x6211) to
 14             BRUNST                                        National   Bank   of   Arizona
 15                                                           (xOl 78)
 16           In violation of 18 U.S.C. § 1957.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  - 53 -

                                                                           EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page54
                                                                54of
                                                                  of61
                                                                     61 Page ID
                                    #:2914



  1                               FORFEITURE ALLEGATION ONE
  2                          [18 U.S.C. 98l(a)(l)(C) and 28 U.S.C. § 246l(c)]
  3            1.      Pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure, notice is
  4   hereby given that the United States will seek forfeiture as part of any sentence, pursuant to
  5   Title 18, United States Code, Section 98l(a)(l)(C) and Title 28, United States Code,
  6   Section 2461(c), in the event of any defendant's conviction under Counts 1 through 51 of
  7   this Indictment. Each defendant so convicted shall forfeit to the United States the
  8   following:
  9                    a.    All right, title, and interest in any and all property, real or personal,
 10   constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of
 11   the offense. Such property indudes, but is not limited to, the real property located at the
 12   following addresses:
 13       1.        1100 UNION ST #0700 SAN FRANCISCO CA 94109-2019
 14      11.   . 2043 PLEASANT HILL RD SEBASTOPOL CA 95472-4947
 15     111.    343 PRESIDIO AVE, SAN FRANCISCO, CA 94115
 16     1v.     2755 FILLMORE ST, SAN FRANCISCO, CA 94123
 17      v.     5300 STELLA LANE, PARADISE VALLEY, AZ 85253
 18      v1.        16901 COLEGROVE DR., DALLAS, TX 75248
 19     v11.    10647 NORTH STATE ROUTE 89A, SEDONA, AZ
 20    v111.    493 ZINFANDEL LN, ST HELENA, CA 94574
 21     1x.     5555 N. CASA BLANCA DR, PARADISE VALLEY, AZ 85253
 22      x.         1308 E. 56TH ST UNIT 2, CHICAGO, IL 60637
 23   Such property also includes, but is not limited to, funds held in the following bank
 24   accounts:
 25       1.    Prosperity Bank account number XXXXX:7188
 26      n.     Compass Bank Account number :XXXXXX3873
 27     111.    Compass Bank Account number XXXXXX3 825
 28
                                                   - 54 -

                                                                                  EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page55
                                                                55of
                                                                  of61
                                                                     61 Page ID
                                    #:2915



  1      1v.    National Bank of Arizona Account number XXXX:0178
  2       v.    National Bank of Arizona Account number XXXX:0151
  3      v1.    National Bank of Arizona Account number XXXX:3645
  4     vn.     Live Oak Bank Account Number XXXXXXXXXX:2523
  5    v111.    Ascensus Broker Dealer Services Account Number XXXXX:6943-01
  6      1x.    Ascensus Broker Dealer Services account Number XXXXX:5280-01
  7       x.    First Federal Savings & Loan of San Rafael account number XXXX:3620
  8      x1.    Republic Bank of Arizona account number XXXX:1889
  9     xn.     Republic Bank of Arizona account number XXXX:2592
 10    xm.      Republic Bank of Arizona account number XXXX:2912
 11     xiv.    Republic Bank of Arizona account number XXXX:2500
 12     xv.     Republic Bank of Arizona account number XXXX:1938
 13     xvi.    Bank of America Account number :XXXXXXXXXXXX8225
 14    xvii.    Bank of America Account number XXXXXXXXXXXX:7054
 15   xvm.      Bank of America Account number XXXXXXXXXXXX:9342
 16     xix.    Bank of America Account number XXXXXXXXXXXX:0071
 17     xx.     San Francisco Fire Credit Union Account Number XXXX:XXXXXX2523
 18     xxi.    Ally Bank Account Number :XXXXXX6292
 19    xxii.    Branch Banking and Trust Bank account number :XXXXXXXXX:0218
 20   xxm.      Green Bank Account number XXX4832
 21   xx1v.     Green Bank Account number XXXXXX:4293
 22    xxv.     Plains Capital Bank account number XXXXXX:1098
 23   Such property further includes, but is not limited to, the following domain names:
 24        1.   atlantabackpage.com
 25       11.   backpage.be
 26      111.   backpage.com
 27      1v.    backpage.com.br
 28
                                                - 55 -


                                                                             EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page56
                                                                56of
                                                                  of61
                                                                     61 Page ID
                                    #:2916



  1        V.   backpage.cz
  2       Vl.   backpage.dk
  3      Vll.   backpage.ee
  4     Vlll.   backpage.es
  5       IX.   backpage.fi
  6        X.   backpage.fr
  7       Xl.   backpage.gr
  8      Xll.   backpage.hu
  9     Xlll.   backpage.ie
 10     XIV.    backpage.it
 11      xv.    backpage.lt
 12     XVl.    backpage.mx
 13     xvn.    backpage.net
 14    XVlll.   backpage.no
 15     XIX.    backpage.pl
 16      xx.    backpage.pt
 17     XXL     backpage.ro
 18     xxn.    backpage.si
 19    XXlll.   backpage.sk
 20    XXIV.    backpage.us
 21     XXV.    backpage-insider.com
 22    XXVl.    bestofbackpage.com
 23   xxvn.     bestofbigcity.com
 24   XXVlll.   bigcity.com
 25    XXIX.    chicagobackpage.com
 26     XXX.    denverbackpage.com
 27    XXXl.    newyorkbackpage.com
 28
                                          - 56 -

                                                                   EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page57
                                                                57of
                                                                  of61
                                                                     61 Page ID
                                    #:2917



  1   xxxn.          phoenixbackpage.com
  2 xxxm.            sandiegobackpage.com
  3   xxx1v.         seattlebackpage.com
  4   xxxv.          tampabackpage.com
  5                      b.     To the extent such property is not available for forfeiture, a sum of
  6    money equal to the total value of the property described in subparagraph (a).
  7             2.       Pursuant to Title 21, United States Code, Section 853(p), as incorporated by
  8    Title 28, United States Code, Section 246l(c), the defendant shall forfeit substitute
  9    property, up to the total value of the property described in the preceding paragraph if, as
 10    the result of any act or omission of the defendant, the property described in the preceding
 11    paragraph, or any portion thereof: (a) cannot be located upon the exercise of due diligence;
 12    (b) has been transferred, sold to or deposited with a third party; (c) has been placed beyond
 13    the jurisdiction of the court; (d) has been substantially diminished in value; or (e) has been
 14    commingled with other property that cannot be divided without difficulty.
 15                                 FORFEITURE ALLEGATION TWO
 16                                         [18 U.S.C. § 982(a)(l)]
 17             1.       Pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure, notice is
 18    hereby given that the United States will seek forfeiture as part of any sentence, pursuant
 19    Title 18, United States Code, Section 982(a)( 1), in the event of any defendant's conviction
 20    under Counts 52 through 93 of this Indictment. Each defendant so convicted shall forfeit
 21    to the United States the following:
 22                      a.     All right, title, and interest in any and all property, real or personal,
 23
       involved in or traceable to any transaction set forth in Counts 52 through 93 of this
 24
       Indictment. Such property includes, but is not limited to, the real property located at the
 25
       following addresses:
 26
           1.        1100 UNION ST #0700 SAN FRANCISCO CA 94109-2019
 27
          11.        2043 PLEASANT HILL RD SEBASTOPOL CA 95472-4947
 28
                                                      - 57 -


                                                                                     EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page58
                                                                58of
                                                                  of61
                                                                     61 Page ID
                                    #:2918



  1     111.    343 PRESIDIO A VE, SAN FRANCISCO, CA 94115
  2     1v.     2755 FILLMORE ST, SAN FRANCISCO, CA 94123
  3      v.     5300 STELLA LANE, PARADISE VALLEY, AZ 85253
  4     v1.     16901 COLEGROVE DR., DALLAS, TX 75248
  5     v11.    10647 NORTH STATE ROUTE 89A, SEDONA, AZ
  6    v111.    493 ZINFANDEL LN, ST HELENA, CA 94574
  7     1x.     5555 N. CASA BLANCA DR, PARADISE VALLEY, AZ 85253
  8
         x.       1308 E. 56TH ST UNIT 2, CHICAGO, IL 60637
  9
      Such property also includes, but is not limited to, funds held in the following bank
 10
      accounts:
 11
        1.     Prosperity Bank account number XXXXX:718 8
 12
         11.    Compass Bank Account number XXXXXX:3873
 13
        111.    Compass Banlc Account number XXXXXX:3 825
 14
        1v.     National Bank of Arizona Account number XXXXOl 78
 15
         v.     National Bank of Arizona Account number XXXX0151
 16
        v1.     National Bank of Arizona Account number XXXX3645
 17
        v11.    Live Oak Bank Account Number :XXXXXXXXXX2523
 18
       v111.    Ascensus Broker Dealer Services Account Number XXXXX6943-01
 19
 20     1x.     Ascensus Broker Dealer Services account Number XXXXX:5280-01

 21      x.     First Federal Savings & Loan of San Rafael account number XXXX3620

 22     x1.     Republic Bank of Arizona account number XXXXl 889

 23     x11.    Republic Bank of Arizona account number XXXX2592

 24    xm.      Republic Bank of Arizona account number XXXX2912
 25    xiv.     Republic Bank of Arizona account number XXXX2500
 26     xv.     Republic Bank of Arizona account number XXXX1938
 27    xvi.     Banlc of America Account number :XXXXXXXXXXXX8225
 28
                                              - 58 -


                                                                        EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page59
                                                                59of
                                                                  of61
                                                                     61 Page ID
                                    #:2919



  1    xvn.        Bank of America Account number XXX:XXXXXXXXX7054
  2   XVlll.       Bank of America Account number XXX:XXXXXXXXX:9342
  3     XIX.       Bank of America Account number XXX:XXXXXXXXX:0071
  4      xx.       San Francisco Fire Credit Union Account Number :XXXXXXXXXX:2523
  5     XXI.       Ally Bank Account Number XXXXXX:6292
  6    xxn.        Branch Banking and Trust Bank account number :XXXXXXXXX:0218
  7                Green Bank Account number XXX:4832
      XXlll.
  8
      XXIV.        Green Bank Account number XXXXXX:4293
  9
      XXV.        Plains Capital Bank account number XXXXXX:1098
 10
      Such property further includes, but is not limited to, the following domain names:
 11
             1.    atlantabackpage.com
 12
          11.      backpage.be
 13
         111.      backpage.com
 14
         IV.       backpage.com.br
 15
          V.       backpage.cz
 16
         VI.       backpage.dk
 17
        VII.       backpage.ee
 18
 19    Vlll.       backpage.es

 20      IX.       backpage.fi

 21          X.    backpage.fr

 22      XI.       backpage.gr

 23     XU.        backpage.hu
 24     Xlll.      backpage.ie
 25     XIV.       backpage.it
 26      xv.       backpage.lt
 27     XVI.       backpage.mx
 28
                                                - 59 -


                                                                             EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page60
                                                                60of
                                                                  of61
                                                                     61 Page ID
                                    #:2920



  1    xvn.          backpage.net
  2    xvm.          backpage.no
  3     XlX.         backpage.pl
  4      xx.         backpage.pt
  5     XXl.         backpage.ro
  6    xxn.      backpage.si
  7
       XXlll.    backpage.sk
  8
       XXlV.     backpage.us
  9
        XXV.     backpage-insider.com
 10
       XXVl.     bestofbackpage.com
 11
      xxvn.      bestofbigcity.com
 12
      xxvm.      bigcity.com
 13
       XXlX.         chicagobackpage.com
 14
       XXX.          denverbackpage.com
 15
       XXXl.     newyorkbackpage.com
 16
      xxxn.      phoenixbackpage.com
 17
      xxxm.          sandiegobackpage.com
 18
 19   XXXIV.         seattlebackpage.com

 20   xxxv.      tampabackpage.com

 21                      b.        To the extent such property is not available for forfeiture, a sum of

 22    money equal to the total value of such property.

 23             2.       Pursuant to Title 21, United States Code, Section 853(p), as incorporated by
 24    Title 18, United States Code, Section 982(b), each defendant convicted under Counts 52
 25    through 93 of this Indictment shall forfeit substitute property, if, by any act or omission of
 26    that defendant, the property described in the preceding paragraph, or any portion thereof,
 27    cannot be located upon the exercise of due diligence; has been transferred, sold to, or
 28
                                                        - 60 -


                                                                                     EXHIBIT B
Case 2:18-cv-06742-RGK-PJW
         Case
         Case2:18-cr-00422-SPL
               1:19-cv-09236 Document
                             Document
                                Document
                                      1-45
                                      53-23 Filed
                                            Filed10/06/19
                                                  09/14/18
                                                  03/28/18 Page
                                                           Page61
                                                                61of
                                                                  of61
                                                                     61 Page ID
                                    #:2921



  1   deposited with a third party; has been placed beyond the jurisdiction of the court; has been
  2   substantially diminished in value; or has been commingled with other property that cannot
  3   be divided without difficulty.
  4                                             A TRUE BILL
  5
  6
                                                SI
                                                FOREPERSON OF THE GRAND JURY
                                                Date: March 28, 2018
  7
  8   ELIZABETH A. STRANGE
      First Assistant United States Attorney
  9   District of Arizona
 10   JOHN P. CRONAN
      Acting Assistant Attorney General
 11   Criminal Division, U.S. Department of Justice
 12
 13   SI
      KEVIN M. RAPP
      DOMINIC LANZA
 14   MARGARET PERLMETER
      JOHN J. KUCERA         ,
 15   Assistant U.S. Attorneys
 16   REGINALD E. JONES
      Senior Trial Attorney
 17   U.S. Department of Justice, Criminal Division
      Child Exploitation and Obscenity Section
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 - 61 -


                                                                              EXHIBIT B
